Exhibit 10.16
EXECUTIVE MEDICAL PLAN
OF GENERAL MILLS
SECTION 1
Introduction
1.1 Purpose
          The Executive Medical Plan of General Mills, as amended and restated
effective as of January 1, 2009, unless otherwise noted (the “Plan”), is
maintained by General Mills, Inc. (the “Company”) to provide comprehensive
health and welfare benefits to certain eligible Employees (and, where
applicable, their enrolled eligible Dependents) of the Company and its
Affiliates that participate in the Plan. The Plan consists of health care
benefits that include Participating Medical Plans (including medical, vision,
and prescription drug benefits) intended to qualify under Section 105 of the
Internal Revenue Code (the “Code”). Each plan that forms a part of the Plan is
referred to as a “Participating Plan” in this Plan document. The Plan is
intended to constitute one employee welfare benefit plan under Section 3(1) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
          The Plan is considered a “hybrid entity” as defined by 45 CFR
Part 164.504(a) of the Standards for the Privacy of Individually Identifiable
Health Information, 45 CFR Parts 160 and 164 (the “Privacy Rule”) promulgated
pursuant to the Health Insurance Portability and Accountability Act of 1996
(“HIPAA”). All benefits provided under the Plan constitute the health care
component of the hybrid entity and shall be subject to the requirements of the
Privacy Rule.
          References to the “Internal Revenue Code,” “Code,” “ERISA” or “HIPAA”
include any comparable section or sections of any future legislation which
amends, supplements or supersedes said Sections of the Code, ERISA or HIPAA
cited herein.
1.2 Effective Date and Plan Year
          The effective date of this amendment and restatement of the Plan is
January 1, 2009, unless otherwise noted. The Plan Year is the twelve
(12) consecutive month period commencing each January 1.

 



--------------------------------------------------------------------------------



 



1.3 Plan Administrator
          The Plan is administered by the Company or its designated
representatives (the “Plan Administrator”). Any notice or document required to
be given to or filed with the Plan or a Participating Plan will be properly
given or filed if delivered to the Plan Administrator in care of General Mills,
Inc., attn: Benefits Department, Number One General Mills Blvd., Minneapolis,
Minnesota 55426-1348, or mailed by registered mail, postage prepaid, to the Plan
Administrator in care of General Mills, Inc., attn.: Benefits Department, P.O.
Box 1113, Minneapolis, MN 55440-1113.
1.4 Source or Funding of Benefits
          The Employers and Covered Persons share the cost of coverage under the
Participating Plans. All premiums under fully-insured Participating Plans are
remitted directly to the insurance companies (and HMOs) issuing the various
Participating Plan coverage. Benefits under the Plan may be provided on either
an insured or self-insured basis, or combination thereof, as shall be determined
by the Company in its sole discretion. The Company and each Employer may change
and/or impose Employee contribution requirements under any of the Participating
Plans at any time. Eligible Employees will be notified of any change prior to
their effective date.
1.5 Plan Supplements
          Supplements are attached to and form a part of the Plan for purposes
of incorporating by reference the terms and provisions of the Participating
Plans. From time to time, Supplements may be added for purposes of modifying
provisions of the Plan or for adding or terminating Participating Plans under
the Plan.
SECTION 2
Definitions
          Except as otherwise noted herein, the definitions in this Section 2
shall apply to all Participating Plans and Covered Persons.
2.1 Incorporation of Definitions
          The Participating Plans, as identified in the applicable Plan
Supplement, are documented by either a plan document or Summary Plan
Description, an insurance policy and certificate of coverage, or an HMO contract
and HMO membership booklet. The documentation for each Participating Plan is
identified and incorporated by reference in the Plan through Plan Supplements.
This subsection further incorporates by reference the terms and their
definitions which are specific to the documentation for each Participating

 



--------------------------------------------------------------------------------



 



Plan. Definitions under this Section 2 shall apply uniformly and without
exception to all Participating Plans, and to the Plan Supplements unless
otherwise specified in the applicable Supplement.
2.2 Company
          The term “Company” means General Mills, Inc.
2.3 Effective Date
          The “Effective Date” of this amendment and restatement of the Plan is
January 1, 2009, unless otherwise noted.
2.4 Named Fiduciary
          The term “Named Fiduciary” means General Mills, Inc., or such other
committee, entity or person to whom the Company has delegated the discretionary
authority and responsibility for managing and administering the Plan in
accordance with the terms of Section 8 of the Plan.
2.5 Participating Medical Plan
          The term “Participating Medical Plan” or “Participating Medical Plans”
means the plan or plans specified in Plan Supplement A.
2.6 Plan
          The term “Plan” means the Executive Medical Plan of General Mills, as
amended and restated effective as of January 1, 2009.
2.7 Plan Administrator
          The term “Plan Administrator” means General Mills, Inc., or its
designated representative(s).
2.8 Plan Sponsor
          The term “Plan Sponsor” means General Mills, Inc.

 



--------------------------------------------------------------------------------



 



2.9 Summary Plan Description
          The term “Summary Plan Description” means the Summary Plan
Descriptions prepared and issued by the Company for the Plan. The Summary Plan
Description for an HMO is the HMO membership booklet. From time to time, the
Summary Plan Description may be updated with a Summary of Material Modifications
explaining any material changes to the terms of one or more of the Participating
Plans governed under ERISA. Summary of Material Modifications are incorporated
in and form a part of the Summary Plan Description for the Participating Plan.
SECTION 3
Eligibility, Enrollment and Participation
     Rules regarding eligibility, enrollment and participation are set forth in
the applicable Participating Plan.
SECTION 4
Contributions
     As a condition of participation in the Plan, an eligible Employee shall
make such contributions in such amounts as the Company, in its sole discretion,
shall determine for each Plan Year at the time specified by the Participating
Plan. For each Plan Year, each Employer shall make contributions under the Plan
in such amounts and at such times as the Company in its sole discretion shall
determine are appropriate.
SECTION 5
Benefits and Limitations
5.1 Summary Plan Descriptions
          The benefits and limitations under each of the Participating Plans are
found in the Summary Plan Description specified in the applicable Supplement for
the Participating Plan in which Covered Persons are enrolled. For purposes of
this subsection, the term Summary Plan Description shall also include insurance
certificates of coverage and HMO membership booklets.
5.2 Insurance Policies and HMO Contracts
          Notwithstanding subsection 5.1 above, the specific benefits and
limitations (including exclusions of benefits) specified in the insurance
contract entered into by the Company and identified as fully insuring a
Participating Plan in the applicable Plan

 



--------------------------------------------------------------------------------



 



Supplement, or the terms of any HMO contract, shall control with respect to that
Participating Plan and class or classes of Covered Persons enrolled.
5.3 Compliance with Applicable Laws
     Notwithstanding the provisions of any Summary Plan Descriptions, insurance
policies, HMO contracts or certificates of coverage to the contrary, all
Participating Plans shall be administered in accordance with the applicable
terms of ERISA, COBRA, HIPAA, the Newborns’ and Mothers’ Health Protection Act,
the Women’s Health and Cancer Rights Act, the Mental Health Parity Act, and all
other applicable federal laws.
SECTION 6
Coordination of Benefits
     The Coordination of Benefits (COB) provisions are intended to ensure that,
when a Covered Person is covered both by this Plan and by another group health
plan or Medicare, the Covered Person shall receive total reimbursement at a
level not less than if the Covered Person had coverage only under this Plan. The
Plan Administrator shall administer the Plan in accordance with this intended
purpose.
     The COB provisions including the order of benefit determination and payment
procedures are set forth in the applicable Summary Plan Description insurance
policy and certificate of coverage or HMO contract and HMO membership booklet
for in the applicable Participating Plan.
SECTION 7
COBRA Continuation Coverage
     The provisions relating to the rights of certain Covered Persons to elect
to continue group health coverage under a Participating Medical if, but for such
election, a qualifying event would result in a Covered Person’s loss of coverage
under the Plan are described in the applicable Summary Plan Description,
insurance policy and certificate of coverage, or HMO contract and HMO membership
booklet for that Participating Plan. The Plan Administrator may delegate COBRA
responsibilities to a committee, entity(ies) or person(s) pursuant to the
provisions of ERISA.
SECTION 8
Administration of the Plan
     The Company shall be the Plan Sponsor and the Plan Administrator and shall
be a Named Fiduciary of the Plan. The Company may delegate to a committee,
entity(ies) or

 



--------------------------------------------------------------------------------



 



person(s) the responsibility for managing and administering the Plan pursuant to
the provisions of ERISA.
SECTION 9
HIPAA
     The Plan will comply with the HIPAA privacy and security regulation. In
accordance with the Privacy Rule standard at 45 C.F.R. §164.504(f), the Health
Plan will disclose and will permit its Business Associates or a Health Insurance
Issuer or HMO with respect to the Health Plan to disclose health information,
including Protected Health Information (“PHI”), to the Plan Sponsor only as
under the HIPAA Privacy Regulations.
     In accordance with the Privacy Rule, the Company has a list of employees or
classes of employees and other persons under the control of the Plan Sponsor
that may be given access to PHI. These listed individuals may only have access
to and Use and Disclose PHI for plan administration functions that the Plan
Sponsor performs for the Health Plan. And individuals who do not comply with the
HIPAA regulations shall be subject to the Health Plan’s Policy on Sanctions for
the Improper Use and Disclosure of PHI.
SECTION 10
Claims Procedure
          Claims for benefits and appeals of denied claims under the Plan shall
be administered in accordance with Section 503 of ERISA, the regulations
thereunder (and any other law that amends, supplements or supersedes said
Section of ERISA), and the procedures adopted by the Plan Administrator, or its
delegate, as appropriate, for such purpose which procedures are set forth in the
applicable Summary Plan Description insurance policy and certificate of coverage
or HMO contract and HMO membership booklet for each Participating Plan and are
incorporated herein by reference. The Plan shall provide adequate notice to any
claimant whose claim for benefits under the Plan has been denied, setting forth
the reasons for such denial, and afford a reasonable opportunity to such
claimant for a full and fair review by the appropriate Plan Administrator of the
decision denying the claim. Benefits will be paid under the Plan only if the
Administrator, or its delegate, determines in its discretion that the applicant
is entitled to them.

 



--------------------------------------------------------------------------------



 



SECTION 11
General Provisions
11.1 Action by Employer
          Any action required or permitted to be taken under the Plan by the
Company shall be in accordance with procedures utilized by the Company for that
purpose.
11.2 Interests Not Transferable
          Except as otherwise permitted (a) by the Plan Administrator, the
Appeals Fiduciary or the Claims Administrator solely to assign benefits as
payment to health care providers pursuant to the terms of a Participating
Medical Plan; (b) as may be allowed under the terms of a group insurance policy;
or (c) as required by the tax withholding provisions of any applicable law,
benefits payable to a Covered Person under a Participating Plan are not in any
way subject to the Covered Person’s debts or other obligations and may not be
voluntarily sold, transferred, alienated or assigned.
11.3 Facility of Payment
          When a Covered Person is under legal disability, or in the opinion of
an Employer is in any way incapacitated so as to be unable to manage his or her
financial affairs, the Employer, the Plan Administrator, the Appeals Fiduciary
or the Claims Administrator may make payments or distributions to the Covered
Person’s legal representative or until a claim is made by a conservator or other
person legally charged with the care of such person, to a relative or friend of
such Covered Person for such person’s benefit; or the Plan Administrator may
direct payments or distributions for the benefit of the Covered Person in any
manner which is consistent with the provisions of the Participating Plan and any
underlying insurance policy. Any payments made in accordance with the foregoing
provisions of this subsection shall be a full and complete discharge of any
liability for such payment under the Plan and the Participating Plan.
11.4 Employment Rights
          Coverage under the Plan or a Participating Plan does not constitute a
contract of employment and participation will not give any Covered Person the
right to be employed in the service of the Company or any Employer, nor any
right or claim to any benefit under a Participating Plan, unless such right or
claim has specifically accrued under the terms of the applicable Participating
Plan.

 



--------------------------------------------------------------------------------



 



11.5 Litigation by Covered Persons or Other Persons
          To the extent permitted by law, if a legal action begun by or on
behalf of any person against the Company, or any Employer (or any employee,
officer or member of the Board of Directors of the Company or an Employer) with
respect to benefits payable under a Participating Plan or under the Plan results
adversely to that person, or if a legal action arises because of conflicting
claims to a Covered Person’s benefits, the cost to the Company or the Employer
(or employee, officer or member of the Board of Directors of the Company or an
Employer) of defending the action will be charged to the sums, if any, that were
involved in the action or were payable to or on behalf of the Covered Persons
concerned.
11.6 Evidence
     Evidence required of anyone under a Participating Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.
11.7 Gender and Number
     Where the context admits, words in the masculine gender shall include the
feminine and neuter genders, the singular shall include the plural, and the
plural shall include the singular.
11.8 Waiver of Notice
     Any notice required under a Participating Plan may be waived by the person
entitled to such notice.
11.9 Severability
     In case any provisions of the Plan or a Participating Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Plan or Participating Plan, and the Plan
or Participating Plan shall be construed and enforced as if such illegal and
invalid provisions had never been set forth in the Plan or Participating Plan.
11.10 Controlling Law
     To the extent not superseded by laws of the United States, the Laws of
Minnesota shall be controlling in all matters relating to a Participating Plan
and the Plan.

 



--------------------------------------------------------------------------------



 



11.11 Recovery of Benefits
     In the event a Covered Person receives a benefit payment under a
Participating Plan which is in excess of the benefit payment which should have
been made, the Company shall have the right to recover the amount of such excess
from such Covered Person. The Company may, however, at its option, direct the
Claims Administrator or Appeals Fiduciary to deduct the amount of such excess
from any subsequent benefits payable under the Participating Plan to or for the
benefit of the Covered Person as allowed under any applicable law. Overpayments
made under an insured Participating Plan shall be recoverable under the terms of
the applicable insurance policy.
11.12 Right of Reimbursement
     Notwithstanding any provisions of the Plan to the contrary, the provisions
of this subsection shall apply if a person or persons other than the Covered
Person who makes a claim for benefits is considered responsible (the
“responsible person(s)”) for the sickness, injury or other condition causing the
Covered Person to receive benefits under the Plan. The claim of, or with respect
to, a Covered Person for benefits under the Plan does not affect the Covered
Person’s claim or right to action for all damages against a responsible person.
The Covered Person and Dependent shall agree as a condition to participating in
the Plan that the Plan has the right to subrogation. Upon payment of any
benefits under this Plan, the Plan reserves the right to be subrogated to the
rights of a Covered Person, any Dependent(s), or heirs, guardians, executors, or
other representatives, to recovery from any responsible person for payment of
medical expenses incurred as a result of sickness, injury or other condition
sustained by a Covered Person or any Dependents. If benefits are paid under the
Plan and the Covered Person or Dependent(s) later obtains a recovery, the
Covered Person is obligated under the terms of this Plan to reimburse the Plan
for the benefits paid. The Plan shall be reimbursed in full for benefits paid,
regardless of whether the Covered Person or Dependent(s) have been “made whole”
or fully compensated for damages by any responsible person or third party
alleged to be legally responsible to the Covered Person, including the
automobile or liability carrier of the Covered Person, and regardless of whether
medical expenses are itemized in a payment or award. Reimbursement due the Plan
shall not be subject to or limited by any proration formula that takes into
account the relationship between the amount of damages claimed by the Covered
Person and the amount of recovery received by the Covered Person, whether by
settlement, judgment, insurance proceeds or in any other manner, nor shall it be
subject to or limited by any reduction of any recovery of payment due to the
Covered Person’s or any third party’s fault or negligence.
          The Covered Person and Dependent(s) must cooperate with the Plan
Administrator in assisting it to protect its legal rights under these
subrogation provisions. The Plan maintains both a right of reimbursement and a
separate right of subrogation. The Covered Person and Dependent(s) must do
nothing to prejudice the Plan’s rights

 



--------------------------------------------------------------------------------



 



under this provision, either before or after the need for services or benefits
from this Plan. The Covered Person is obligated to immediately inform the Plan
Administrator of any illness or injury of the Covered Person or Dependent(s) for
which a claim for damages may be made against any responsible person or third
party, including an automobile or liability carrier of the Covered Person or
Dependent(s). The Covered Person shall acknowledge that the subrogation right
and reimbursement right of the Plan shall be considered the first priority claim
against any responsible person or third party, to be paid on a first-dollar
basis before any other claims which may exist are paid, including claims by the
Covered Person or Dependent(s) for general damages. The Covered Person and
Dependent shall assign to the Plan, if requested by the Plan, any amounts
received as a judgment, recovery or settlement, to the full extent of the Plan’s
cost for benefits paid and consent to an equity for such lien amount.
          The payment of benefits under this subsection is conditioned upon the
Plan’s right of reimbursement from the proceeds of any recovery received by or
payable to the Covered Person, whether by settlement, judgment, insurance
proceeds, or otherwise. The Plan may, at its discretion, take such action as may
be necessary and appropriate to preserve its rights, including placing a lien
against any responsible person or other third party recovery to the extent of
the benefits paid by the Plan for the subject illness or injury, bringing suit
on behalf of the Covered Person or Dependent(s), or intervening in any lawsuit
involving the Covered Person or Dependent(s) related to the illness or injury.
The Plan may, at its discretion, require the assignment of the Covered Person or
Dependent(s) right of recovery, up to the extent of benefits provided under the
Plan. The Plan may initiate any suit against the Covered Person or Dependent(s)
or the legal representative of the same to enforce the terms of this Plan. Any
proceeds collected, held or received by the Covered Person, Dependent(s), legal
representative, or any other party to whom such proceeds may be paid by virtue
of a settlement of, or judgment relating to, any claim of the Covered Person or
Dependent(s) that arises from the same event to which payment by the Plan is
related, are constructively held in trust for the benefit of the Plan and for
satisfaction of the Plan’s subrogation right and/or reimbursement right. The
Plan also reserves the right to require the Covered Person or Dependent(s) to
sign a reimbursement agreement before releasing payment when a responsible
person or third party, including an automobile or liability carrier, may be
responsible for payment of medical expenses. A violation of the reimbursement
agreement is considered a violation of the terms of the Plan.
     If the Covered Person should directly receive payment from or on behalf of
any responsible person or from a third party, the Covered Person is required to
immediately reimburse the Plan on a first dollar basis the full amount of
benefits paid by the Plan, up to the aggregate amount recovered from or on
behalf of each responsible person and any third party. Except to the extent
permitted by the Plan Administrator pursuant to nondiscriminatory rules
established by the Plan Administrator in its discretion, the Plan will not pay
attorney fees or costs associated with a Covered Person’s claim or lawsuit.

 



--------------------------------------------------------------------------------



 



To the extent permitted by applicable law, amounts due the Plan under this
subsection may be applied against any other present or future benefits (and
thereby reduce such benefits) payable under this Plan to or on behalf of the
Covered Person or any Dependent(s), regardless of whether such benefits are
related to the subject sickness, injury or other condition.
11.13 Information to be Furnished by Covered Persons
     Covered Persons under a Participating Plan must furnish the Plan
Administrator, the Appeals Fiduciary and the Claims Administrator, as
applicable, with such evidence, data or information as the Plan Administrator,
the Appeals Fiduciary or the Claims Administrator consider necessary or
desirable for administrative purposes. A fraudulent misstatement or omission of
fact made by a Covered Person on an enrollment form or a claim for benefits may
be used to cancel coverage and/or to deny claims for benefits under the
Participating Plan.
11.14 Administrator Decisions Final
     The Claims Administrator and the Appeals Fiduciary have the discretionary
authority to determine eligibility for benefits under the Plan and each
Participating Plan, subject to the terms of the Participating Plan and any
underlying insurance contract. The Plan Administrator retains full discretionary
authority over all appeals following an initial claim denial with respect to the
Participating Medical and Dental Plans. The insurance company or HMO has
discretionary authority to interpret the terms of the insurance policy or HMO
contract and membership certificate and to decide benefit claims under the
applicable contract. Subject to applicable law, any interpretation of the
provisions of the Plan or a Participating Plan and any decisions on any matter
within the discretion of the Plan Administrator, the Claims Administrator, the
Appeals Fiduciary, an insurance company or an HMO made in good faith shall be
binding on all persons. A misstatement or other mistake of fact shall be
corrected when it becomes known to the parties, and the Plan Administrator or
appropriate Claims Administrator, the Appeals Fiduciary, insurance company, or
HMO shall make such adjustment on account thereof as it considers equitable and
practicable. Neither the Plan Administrator, any Claims Administrator, Appeals
Fiduciary, insurance company, HMO, nor any Employer shall be liable in any
manner for any determination of fact made in good faith. Benefits shall be paid
under the Plan if the Plan Administrator, or its delegate, decides in its
discretion that the applicant is entitled to them.
     After exhaustion of the Plan’s claim procedures, any further legal action
taken against the Plan or its fiduciaries by the Retiree or Dependent (or other
claimant) for benefits under the Plan must be filed in a court of law no later
than one year after the Appeals Fiduciary’s final decision regarding the claim.
No action at law or in equity shall

 



--------------------------------------------------------------------------------



 



be brought to recover benefits under this Plan until the appeal rights herein
provided have been exercised and the Plan benefits requested in such appeal have
been denied in whole or in part.
11.15 Uniform Rule
     The Plan Administrator and each Claims Administrator and Appeals Fiduciary
shall administer the Plan and Participating Plans on a reasonable and
nondiscriminatory basis and shall apply uniform rules to all Covered Persons
similarly situated.
11.16 Cost of Plan Administration
     The costs and expenses incurred by the Employers in administering the Plan
shall be paid by the Employers.
11.17 Physical Examination
     The Plan Administrator, a Claims Administrator, an Appeals Fiduciary or any
insurance company or HMO at its own expense, shall have the right and
opportunity to have the Covered Person whose illness or injury or sickness is
the basis of a claim, examined by a physician designated by it, when and as
often as it may reasonably require during the pendency of a claim under the
Plan, provided it is not otherwise prohibited by law.
11.18 Certificates of Coverage
     The Plan Administrator shall provide a certificate of creditable coverage
in accordance with HIPAA to any Covered Person or former Covered Person who
(i) terminates coverage under the Participating Medical or Dental Plan;
(ii) terminates COBRA continuation coverage under the Participating Medical or
Dental Plan; or (iii) requests a certificate of creditable coverage from the
Plan Administrator at any time within 24 months of the loss of coverage under a
Participating Medical or Dental Plan. Notwithstanding the foregoing, there shall
be no obligation for the Plan Administrator to furnish a certificate of
creditable coverage to a Covered Person or former Covered Person if an insurer
or HMO has already provided such a certificate to the Covered Person or former
Covered Person.
11.19 Indemnification
     The Company shall fully protect and indemnify the Plan Administrator and
each other officer and employee of the Company serving in a fiduciary capacity
under the Plan

 



--------------------------------------------------------------------------------



 



against any and all liabilities, damages, costs and expenses (including
reasonable attorney’s fees) incurred by such individual by reason of any act or
failure to act made in good faith and consistent with the provisions of the
Plan, including costs and expenses incurred in defense or settlement of any
claim relating thereto. A Plan fiduciary that is a third party service provider
or an insurer shall not be entitled to indemnification pursuant to this Section
and shall only be indemnified to the extent provided in a written agreement with
such service provider.
SECTION 12
Amendment and Termination
12.1 Amendment
     Any part or all of the Plan and any Participating Plan may be amended by
the Company at any time. Any policy providing insured benefits (including an HMO
contract) may be amended by the Company with the agreement of the insurance
company or the HMO at any time, except that no amendment shall reduce the amount
of benefits payable for claims incurred prior to the date of amendment,
determined in accordance with the terms of the Participating Plan as in effect
prior to such date. All amendments shall be made by action of the Company’s
Board of Directors or its delegate(s) or a committee or a person or persons
designated to act on behalf of the Board of Directors or its delegate.
12.2 Right to Terminate
     No provision in this Plan document, including any provision in the
Supplements hereto or any insurance policy, HMO membership booklet, or Summary
Plan Descriptions incorporated by reference in said Supplements, is intended to
commit the Company or any Employer to the provision of permanent welfare
benefits of any type to any class of Covered Persons, eligible Employees or
Dependents, or to the maintenance of the Plan. The Company shall have the sole
authority to terminate part or all of the Plan as to some or all classes of
Covered Persons and/or any Participating Plan at any time. An Employer may
terminate participation in any Participating Plan as to its employees at any
time with the written consent of the Company subject to the Employer satisfying
any remaining funding obligations for one or more of the Participating Plans. In
the event of the dissolution, merger, consolidation or reorganization of an
Employer, participation in all plans shall terminate as to such Employer, unless
the participation in one or more of the Participating Plans is continued by a
successor to such Employer with the consent of the Company. In the event of any
such termination, the same limitation with respect to its effect shall apply as
set forth in subsection 12.1.

 



--------------------------------------------------------------------------------



 



12.3 Notice of Amendment or Termination
     Covered Persons will be notified of any amendment or termination of a
Participating Plan or of the Plan within a reasonable time. Upon the termination
of a Participating Plan or the Plan, any benefit rights of all Covered Persons
affected thereby shall become payable as the Plan Administrator may direct.

 



--------------------------------------------------------------------------------



 



SUPPLEMENT A
(Effective January 1, 2009)
Participating Medical Plans
          A-1. Purpose. The purpose of this Supplement A is to incorporate by
reference the terms and provisions of the documents governing eligibility and
benefits under the medical plans specified in paragraph A-2 (“Participating
Medical Plans”) made available to eligible Employees and their eligible
Dependents. Unless otherwise defined herein, capitalized terms in this
Supplement A shall have the same meaning given them in Section 2 of the Plan
document.
          A-2. Participating Medical Plan Documents Incorporated By Reference.
The terms and provisions of the following Participating Medical Plan documents
are incorporated herein by reference and, subject to the terms of paragraph A-3,
constitute the controlling terms and provisions of the applicable Participating
Medical Plans.
          The terms and provisions of the following Participating Medical Plans’
documents, including the most recent Summary Plan Description for the Plans
(including any Summaries of Material Modification thereof):

  •   General Mills, Inc. Senior Executive Plan     •   General Mills
International Health Plan Option

          The plans listed above are fully insured. The Company, in its sole
discretion, retains the right to amend the insurance policy in conjunction with
the applicable insurance company or to terminate the insurance policy at any
time. The Company, in its sole discretion, retains the right to amend or
terminate a Participating Medical Plan or to change the cost of Participating
Medical Plan coverage at any time. Covered Persons will be notified prior to the
effective date of any change.
          A-3. Resolution of Conflicts. The Company has the discretionary
authority to determine eligibility and to interpret the Participating Medical
Plan documentation incorporated by reference under this Supplement A. In the
event there is a conflict between the Plan document, this Supplement A, and the
Participating Medical Plan documents incorporated herein by reference, the terms
of the Plan document shall control first, this Supplement A next, and the
Participating Medical Plan documents incorporated herein by reference last. In
the case of issues relating to fully insured benefits, the applicable contract
and membership booklet or the applicable insurance policy and certificate shall
control to the extent it does not conflict with the terms of the Plan document,
the Summary Plan Description or applicable state or federal law.

A-1



--------------------------------------------------------------------------------



 



GENERAL MILLS EXECUTIVE HEALTH PLAN
GENERAL PROVISIONS
As used in this booklet:
“Accident and health” means any dental, dismemberment, hospital, long term
disability, major medical, out-of-network point-of-service, prescription drug,
surgical, vision care or weekly loss-of-time insurance provided by this plan.
“Covered person” means an employee or a dependent insured by this plan.
“Employer” means the employer who purchased this plan.
“Our,” “The Guardian,” “us” and “we” mean The Guardian Life Insurance Company of
America.
“Plan” means the Guardian plan of group insurance purchased by your employer.
“You” and “your” mean an employee insured by this plan.
Limitation of Authority
No person, except by a writing signed by the President, a Vice President or a
Secretary of The Guardian, has the authority to act for us to: (a) determine
whether any contract, plan or certificate of insurance is to be issued;
(b) waive or alter any provisions of any insurance contract or plan, or any
requirements of The Guardian; (c) bind us by any statement or promise relating
to any insurance contract issued or to be issued; or (d) accept any information
or representation which is not in a signed application.
Incontestability
This plan is incontestable after two years from its date of issue, except for
non-payment of premiums. No statement in any application, except a fraudulent
statement, made by a person insured under this plan shall be used in contesting
the validity of his insurance or in denying a claim for a loss incurred, or for
a disability which starts, after such insurance has been in force for two years
during his lifetime. If this plan replaces a plan your employer had with another
insurer, we may rescind the employer’s plan based on misrepresentations made by
the employer or an employee in a signed application for up to two years from the
effective date of this plan.
Examination and Autopsy
We have the right to have a doctor of our choice examine the person for whom a
claim is being made under this plan as often as we feel necessary. And we have
the right to have an autopsy performed in the case of death, where allowed by
law. We’ll pay for all such examinations and autopsies.
Coordination Between Continuation Sections
A covered person may be eligible to continue his group health benefits under
this plan’s “Federal Continuation Rights” section and under other continuation
sections of this plan at the same time. If he chooses to continue his group
health benefits under more than one section, the continuations: (a) start at the
same time; (b) run concurrently; and (c) end independently, on their own terms.
A covered person covered under more than one of this plan’s continuation
sections: (a) will not be entitled to duplicate benefits; and (b) will not be
subject to the premium requirements of more than one section at the same time.
An Important Notice About Continuation Rights
The following “Federal Continuation Rights” section may not apply to the
employer’s plan. The employee must contact his employer to find out if: (a) the
employer is subject to the “Federal Continuation Rights” section, and therefore;
(b) the section applies to the employee.
YOUR CONTINUATION RIGHTS
Federal Continuation Rights
Important Notice This section applies only to any dental, out-of-network
point-of-service medical, major medical, prescription drug or vision coverages
which are part of this plan. In this section, these coverages are referred to as
“group health benefits.” This section does not apply to any coverages which
apply to loss of life, or to loss of income due to disability. These coverages
can not be continued under this section. Under this section, “qualified
continuee” means any person who, on the day before any event which would qualify
him or her for continuation under this section, is covered for

 



--------------------------------------------------------------------------------



 



group health benefits under this plan as: (a) a covered active employee or
qualified retiree; (b) the spouse of a covered active employee or qualified
retiree; or (c) the dependent child of a covered active employee or qualified
retiree. A child born to, or adopted by, the covered activee employee or
qualified retiree during a continuation period is also a qualified continuee.
Any other person who becomes covered under this plan during a continuation
provided by this section is not a qualified continuee.
Conversion Continuing the group health benefits does not stop a qualified
continuee from converting some of these benefits when continuation ends. But,
conversion will be based on any applicable conversion privilege provisions of
this plan in force at the time the continuation ends.
If Your Group Health Benefits End
If your group health benefits end due to your termination of employment or
reduction of work hours, you may elect to continue such benefits for up to
18 months, if you were not terminated due to gross misconduct. The continuation:
(a) may cover you or any other qualified continuee; and (b) is subject to “When
Continuation Ends”.
Extra Continuation for Disabled Qualified Continuees
If a qualified continuee is determined to be disabled under Title II or Title
XVI of the Social Security Act on or during the first 60 days after the date his
or her group health benefits would otherwise end due to your termination of
employment or reduction of work hours, and such disability lasts at least until
the end of the 18 month period of continuation coverage, he or she or any member
of that person’s family who is a qualified continuee may elect to extend his or
her 18 month continuation period explained above for up to an extra 11 months.
To elect the extra 11 months of continuation, a qualified continuee must give
your employer written proof of Social Security’s determination of the disabled
qualified continuee’s disability as described in “The Qualified Continuee’s
Responsibilities”. If, during this extra 11 month continuation period, the
qualified continuee is determined to be no longer disabled under the Social
Security Act, he or she must notify your employer within 30 days of such
determination, and continuation will end, as explained in “When Continuation
Ends.” This extra 11 month continuation is subject to “When Continuation Ends”.
An additional 50% of the total premium charge also may be required from all
qualified continuees who are members of the disabled qualified continuee’s
family by your employer during this extra 11 month continuation period, provided
the disabled qualified continuee has extended coverage.
Special Continuance for Retired Employees and their Dependents
If your group health benefits end due to a bankruptcy proceeding under Title 11
of the United States Code involving the employer, you may elect to continue such
benefits, provided that:
(a) you are or become a retired employee on or before the date group health
benefits end; and
(b) you and your dependents were covered for group health benefits under this
plan on the day before the bankruptcy proceeding under Title 11 of the United
States Code.
The continuation can last for your lifetime. After your death, the continuation
period for a dependent can last for up to 36 months. For purposes of this
special continuance, a substantial elimination of coverage for you and your
dependents within one year before or after the start of such proceeding will be
considered loss of coverage. If you die before the bankruptcy proceeding under
Title 11 of the United States Code, your surviving spouse and dependent children
may elect to continue group health benefits on their own behalf, provided they
were covered on the day before such proceedings. The continuation can last for
your surviving spouse’s lifetime. This special continuance starts on the later
of: (a) the date of the proceeding under Title 11; or (b) the day after the date
group health benefits would have ended. It ends as described in “When
Continuation Ends”, except that a person’s entitlement to Medicare will not end
such continuance.
If You Die While Insured
If you die while insured, any qualified continuee whose group health benefits
would otherwise end may elect to continue such benefits. The continuation can
last for up to 36 months, subject to “When Continuation Ends”.
If Your Marriage Ends
If your marriage ends due to legal divorce or legal separation, any qualified
continuee whose group health benefits would otherwise end may elect to continue
such benefits. The continuation can last for up to 36 months, subject to “When
Continuation Ends”.
If a Dependent Child Loses Eligibility
If a dependent child’s group health benefits end due to his or her loss of
dependent eligibility as defined in this plan, other

 



--------------------------------------------------------------------------------



 



than your coverage ending, he or she may elect to continue such benefits.
However, such dependent child must be a qualified continuee. The continuation
can last for up to 36 months, subject to “When Continuation Ends”.
Concurrent Continuations
If a dependent elects to continue his or her group health benefits due to your
termination of employment or reduction of work hours, the dependent may elect to
extend his or her 18 month or 29 month continuation period to up to 36 months,
if during the 18 month or 29 month continuation period, the dependent becomes
eligible for 36 months of continuation due to any of the reasons stated above.
The 36 month continuation period starts on the date the 18 month continuation
period started, and the two continuation periods will be deemed to have run
concurrently.
Special Medicare Rule
If you become entitled to Medicare before a termination of employment or
reduction of work hours, a special rule applies for a dependent. The
continuation period for a dependent, after your later termination of employment
or reduction of work hours, will be the longer of: (a) 18 months (29 months if
there is a disability extension) from your termination of employment or
reduction of work hours; or (b) 36 months from the date of your earlier
entitlement to Medicare. If Medicare entitlement occurs more than 18 months
before termination of employment or reduction of work hours, this special
Medicare rule does not apply.
The Qualified Continuee’s Responsibilities
A person eligible for continuation under this section must notify your employer,
in writing, of: (a) your legal divorce or legal separation from your spouse;
(b) the loss of dependent eligibility, as defined in this plan, of an insured
dependent child; (c) a second event that would qualify a person for continuation
coverage after a qualified continuee has become entitled to continuation with a
maximum of 18 or 29 months; (d) a determination by the Social Security
Administration that a qualified continuee entitled to receive continuation with
a maximum of 18 months has become disabled during the first 60 days of such
continuation; and (e) a determination by the Social Security Administration that
a qualified continuee is no longer disabled. Notice of an event that would
qualify a person for continuation under this section must be given to your
employer by a qualified continuee within 60 days of the latest of: (a) the date
on which an event that would qualify a person for continuation under this
section occurs; (b) the date on which the qualified continuee loses (or would
lose) coverage under this plan as a result of the event; or (c) the date the
qualified continuee is informed of the responsibility to provide notice to your
employer and this plan’s procedures for providing such notice. Notice of a
disability determinaton must be given to your employer by a qualified continuee
within 60 days of the latest of: (a) the date of the Social Security
Administration determination; (b) the date of the event that would qualify a
person for continuation; (c) the date the qualified continuee loses or would
lose coverage; or (d) the date the qualified continuee is informed of the
responsibility to provide notice to your employer and this plan’s procedures for
providing such notice. But such notice must be given before the end of the first
18 months of continuation coverage.
Your Employer’s Responsibilities
A qualified continuee must be notified, in writing, of: (a) his or her right to
continue this plan’s group health benefits; (b) the premium he or she must pay
to continue such benefits; and (c) the times and manner in which such payments
must be made.
Your employer must give notice of the following qualifying events to the plan
administrator within 30 days of the event: (a) your death; (b) termination of
employment (other than for gross misconduct) or reduction in hours of
employment; (c) Medicare entitlement; or (d) if you are a retired employee, a
bankruptcy proceeding under Title 11 of the United States Code with respect to
the employer. Upon receipt of notice of a qualifying event from your employer or
from a qualified continuee, the plan administrator must notify a qualified
continuee of the right to continue this plan’s group health benefits no later
than 14 days after receipt of notice. If your employer is also the plan
administrator, in the case of a qualifying event for which an employer must give
notice to a plan administrator, your employer must provide notice to a qualified
continuee of the right to continue this plan’s group health benefits within
44 days of the qualifying event. If your employer determines that an individual
is not eligible for continued group health benefits under this plan, they must
notify the individual with an explanation of why such coverage is not available.
This notice must be provided within the time frame described above. If a
qualified continuee’s continued group health benefits under this plan are
cancelled prior to the maximum continuation period, your employer must notify
the qualified continuee as soon as practical following determination that the
continued group health benefits shall terminate.
Your Employer’s Liability
Your employer will be liable for the qualified continuee’s continued group
health benefits to the same extent as, and in place of, us, if: (a) he or she
fails to remit a qualified continuee’s timely premium payment to us on time,
thereby causing the qualified continuee’s continued group health benefits to
end; or (b) he or she fails to notify the qualified continuee of his or her
continuation rights, as described above.

 



--------------------------------------------------------------------------------



 



Election of Continuation
To continue his or her group health benefits, the qualified continuee must give
your employer written notice that he or she elects to continue. This must be
done by the later of: (a) 60 days from the date a qualified continue receives
notice of his or her continuation rights from your employer as described above;
or (b) the date coverage would otherwise end. And the qualified continuee must
pay his or her first premium in a timely manner. The subsequent premiums must be
paid to your employer, by the qualified continuee, in advance, at the times and
in the manner specified by your employer. No further notice of when premiums are
due will be given. The premium will be the total rate which would have been
charged for the group health benefits had the qualified continuee stayed insured
under the group plan on a regular basis. It includes any amount that would have
been paid by your employer. Except as explained in “Extra Continuation for
Disabled Qualified Continuees”, an additional charge of two percent of the total
premium charge may also be required by your employer. If the qualified continuee
fails to give your employer notice of his or her intent to continue, or fails to
pay any required premiums in a timely manner, he or she waives his or her
continuation rights.
Grace in Payment of Premiums
A qualified continuee’s premium payment is timely if, with respect to the first
payment after the qualified continuee elects to continue, such payment is made
no later than 45 days after such election. In all other cases, such premium
payment is timely if it is made within 31 days of the specified due date. If
timely payment is made to the plan in an amount that is not significantly less
than the amount the plan requires to be paid for the period of coverage, then
the amount paid is deemed to satisfy the requirement for the premium that must
be paid; unless your employer notifies the qualified continuee of the amount of
the deficiency and grants an additional 30 days for payment of the deficiency to
be made. Payment is calculated to be made on the date on which it is sent to
your employer.
When Continuation Ends
A qualified continuee’s continued group health benefits end on the first of the
following:
(1) with respect to continuation upon your termination of employment or
reduction of work hours, the end of the 18 month period which starts on the date
the group health benefits would otherwise end;
(2) with respect to a qualified continuee who has an additional 11 months of
continuation due to disability, the earlier of: (a) the end of the 29 month
period which starts on the date the group health benefits would otherwise end;
or (b) the first day of the month which coincides with or next follows the date
which is 30 days after the date on which a final determination is made that the
disabled qualified continuee is no longer disabled under Title II or Title XVI
of the Social Security Act;
(3) with respect to continuation upon your death, your legal divorce, or legal
separation, or the end of an insured dependent’s eligibility, the end of the
36 month period which starts on the date the group health benefits would
otherwise end;
(4) the date the employer ceases to provide any group health plan to any
employee;
(5) the end of the period for which the last premium payment is made;
(6) the date, after the date of election, he or she becomes covered under any
other group health plan which does not contain any pre-existing condition
exclusion or limitation affecting him or her; or
(7) the date, after the date of election, he or she becomes entitled to
Medicare.
Any person whose continued health benefits end as described in (1), (2), (3) or
(4) above may elect to convert some of these benefits to an individual insurance
policy we normally issue for conversions at the time he or she elects to
convert, if conversion is available under this plan. If conversion is available,
the applicant must apply to us in writing and pay the required premium. This
must be done within 31 days of the date the applicant’s continued group health
benefits end. We do not ask for proof of insurability. The converted policy
takes effect on the date the applicant’s continued group health benefits end. If
the applicant is a minor or incompetent, the person who cares for and supports
the applicant may apply for him or her.
The converted policy will be renewable and will comply with the laws of the
place the applicant lived when he or she applied. But, it will not provide
exactly the same benefits the applicant had under the group plan. Write to us
for details. The premium for the converted policy will be based on: (a) the
policy the applicant selects; (b) the risk and rate class, under the group plan,
of the people to be covered; and (c) the ages of the people to be covered as of
the date the converted policy takes effect. A covered person may also convert in
certain other situations. Read this plan’s group health conversion section for
details. But, at no time can a person be covered under more than one converted
health policy.
Uniformed Services Continuation Rights

 



--------------------------------------------------------------------------------



 



If you enter or return from military service, you may have special rights under
this plan as a result of the Uniformed Services Employment and Reemployment
Rights Act of 1994 (“USERRA”). If your group health benefits under this plan
would otherwise end because you enter into active military service, this plan
will allow you, or your dependents, to continue such coverage in accord with the
provisions of USERRA. As used here, “group health benefits” means any dental,
out-of-network point-of service medical, major medical, prescription drug or
vision coverages which are part of this plan. Coverage under this plan may be
continued while you are in the military for up to a maximum period of 24 months
beginning on the date of absence from work. Continued coverage will end if you
fail to return to work in a timely manner after military service ends as
provided under USERRA. You should contact your employer for details about this
continuation provision including required premium payments.
YOUR CONTINUATION RIGHTS
Important Notice
This section applies only to the hospital, surgical, medical and major medical
expense coverages provided by this group plan. These coverages are referred to
as group health insurance. This section does not apply to coverages which
provide benefits for loss of life, loss of income due to disability,
prescription drug expense, or dental expense. These coverages cannot be
continued under this section. Any continuation of group health insurance under
this section shall be subject to all the terms and conditions of this plan.
Group Health Continuation Rights
If Employment or Eligibility Ends
An employee whose group health insurance ends because his employment or
membership in a class of eligible employees ends may elect to continue his group
health coverage, if:
(a) he has been continuously insured under the group plan for at least three
months ;
(b) he is not covered by Medicare;
(c) he is not covered by similar benefits under another group plan;
(d) he has not exercised any conversion rights he may have under this group
plan.
However, continuation will not be available to the employee if he commited a
theft or a felony in connection with his job and as a result was fired and
convicted by a court of competent jurisdiction. The continuation will cover the
employee. And, he may elect to continue coverage for his insured dependents.
Subject to the timely payment of premiums, an employee may continue the group
health insurance until the earliest of the following:
(a) the expiration of a 9 month period which starts on the date his group health
insurance would otherwise end;
(b) the date he becomes eligible for, or covered by, Medicare;
(c) the date he becomes covered by similar benefits under another group plan;
(d) the end of the period for which the last premium payment was made;
(e) the date the group plan ends, or is amended to end for the class of
employees to which the employee belonged;
(f) with respect to each dependent, the date such dependent ceases to be an
eligible dependent as defined in the group plan.
The Employer’s Responsibility
The employer must give written notice to the employee, of:
(a) the employee’s right to elect to continue his group health insurance under
this part;
(b) the monthly premium the employee must pay to continue such group health
insurance; and
(c) the times and manner in which the premium must be paid to the employer.
Such notice must be mailed to the employee’s last known address, as shown on the
employer’s records.
The Employee’s Responsibility
To continue his group health insurance, the employee must give written notice to
the employer. And, he must pay the employer, on a monthly basis, the total cost
of the continued coverage. The written notice must be given, and the first
premium payment must be made, within 60 days of the termination of coverage. The
employee waives his right to continue if he fails to give the said notice or
fails to pay a premium on time.
The Premium The monthly premium will be the total rate which would have been
charged had the employee stayed insured under the group plan on a regular basis.
It includes any amount which would have been paid by the employer.
The Employer’s Liability

 



--------------------------------------------------------------------------------



 



The employer shall be liable to the same extent as, and in place of, us, if:
(a) the employee paid his premium on time; but
(b) the employer failed to remit the payment to us on the employee’s behalf; and
(c) we cancel the employee’s group health insurance due to the employer’s
failure to remit the payment.
The employer shall also be liable if he fails to notify the employee of the
employee’s right to continue his group health insurance under this part.
The Right to Convert
At the end of the continuation period under this section, conversion rights
which the employee may be entitled to shall be available to him according to the
terms and conditions of this plan.
Dependent Spouse Continuation Rights
Important Notice
This section applies only to any hospital, surgical, medical, major medical,
prescription drug, and dental expense coverages as that are provided by this
plan. In this section, these coverages are referred to as “group health
benefits.” This section does not apply to coverages which provide benefits for
loss of life or loss of income due to disability. These coverages, if provided,
cannot be continued under this section. Any continuation of group health
benefits under this section will be subject to all of the terms and conditions
of this plan.
If An Employee’s Marriage Ends Or If An Employee Dies While Covered
If an employee’s marriage ends by legal divorce or annulment, or if an employee
dies while covered, his or her then covered spouse may continue this plan’s
group health benefits subject to all the terms and conditions below and to the
timely payment of premiums. Such group health benefits may cover the employee’s
former spouse and those of the employee’s dependent children whose group health
benefits would otherwise end.
If An Employee Retires While Covered
If an employee retires while covered, his or her then covered spouse who is age
55 or older at that time may continue this plan’s group health benefits subject
to all the terms and conditions below and to the timely payment of premiums.
Such group health benefits may cover the retired employee’s spouse and those of
the retired employee’s dependent children whose group health benefits would
otherwise end.
How And When To Continue The Group Health Benefits
To continue the group health benefits, the employee’s former spouse or retired
employee’s spouse must: (a) be covered for group health benefits under this plan
at the time the marriage ends or the employee dies or retires; (b) in the case
of a retired employee’s spouse, be age 55 or older at the time the employee
retires; (c) give written notice to Guardian or the employer of the end of the
marriage or the death or retirement of the employee within 30 days after such
event occurs; and (d) elect to continue the group health benefits and pay the
first monthly premium as described below. If the employee’s former spouse or
retired employee’s spouse fails to elect to continue group health benefits,
and/or fails to pay the first monthly premium, within 30 days after the date he
or she receives the notice described below, group health benefits will end, and
he or she waives the right to continue group health benefits under this plan.
The Employer’s Responsibility
The employer must give written notice to Guardian within 15 days of the date of
receipt of written notice from the employee’s spouse of the end of the marriage
or the death or retirement of the employee. The employer’s notice must include
the former spouse’s or retired employee’s spouse’s place of residence. The
employer must also send, at the same time, a copy of such notice to the
employee’s former spouse or retired employee’s spouse at the employee’s former
spouse’s or retired employee’s spouse’s place of residence.
Guardian’s Responsibility
Within 30 days after the date of receipt of written notice from the employer,
employee’s former spouse or retired employee’s spouse of the end of the marriage
or the death or retirement of the employee, Guardian will notify the employee’s
former spouse or retired employee’s spouse of his or her right to continue group
health benefits for him or her and those of the employee’s or retired employee’s
dependent children whose group health benefits would otherwise end. Guardian’s
notice will be sent by certified mail, return receipt requested to the former
spouse’s or retired employee’s

 



--------------------------------------------------------------------------------



 



spouse’s place of residence. This notice will include: (a) a form for electing
to continue group health benefits; (b) the amount of periodic premiums to be
charged to continue group health benefits, and the method and place of payment;
and (c) instructions for returning the election form within 30 days after the
date it is received.
If Guardian fails to give notice as required above, all premiums for continued
group health benefits will be waived from the date notice was required until the
date notice is sent. Except as stated below, group health benefits will continue
under the terms and conditions of this plan from the date notice was required
until the date notice is sent. This will not apply where the group health
benefits that exist at the time the notice was to be sent are ended for all
employees or the class of employees to which the employee, deceased employee, or
retired employee belongs.
Premiums
The monthly premium for continued group health benefits will be computed as
follows:
1. With respect to a former spouse who has not reached the age of 55 at the time
continued group health benefits start: (a) an amount, if any, that would be
charged an employee if the former spouse were a current employee of the
employer; plus (b) an amount, if any, that the employer would contribute toward
the premium if the former spouse were a current employee.
2. With respect to a retired employee’s spouse or former spouse who has reached
the age of 55 at the time continued group health benefits start:
(a) For each month during the first two years of continued group health
benefits: (i) an amount, if any, that would be charged an employee if the
retired employee’s spouse or the former spouse were a current employee of the
employer; plus (ii) an amount, if any, that the employer would contribute toward
the premium if the retired employee’s spouse or the former spouse were a current
employee.
(b) Starting two years after continued group health benefits start: (i) an
amount, if any, that would be charged an employee if the retired employee’s
spouse or the former spouse were a current employee of the employer; plus
(ii) an amount, if any, that the employer would contribute toward the premium if
the retired employee’s spouse or the former spouse were a current employee; plus
(iii) an additional amount, not to exceed 20% of the total of the amounts
determined by (i) and (ii), for costs of administration.
When Continued Group Health Benefits End
Continued group health benefits end for each covered person on the first to
occur of the following:
1. With respect to a former spouse who has not reached the age of 55 at the time
continued group health benefits start: (a) the end of the period for which the
last premium payment was made; (b) the date the person becomes covered for
similar benefits under another group plan; (c) the date the former spouse
remarries; (d) with respect to each person, the date such person’s coverage
would cease if the employee and former spouse were still married to each other,
but group health benefits will not be modified or ended during the first
120 days in a row after the employee’s death or end of the marriage unless the
group health benefits under this plan are modified or ended for all employees or
the class of employees to which the employee belongs; and (e) the end of two
years from the date the person’s continued group health benefits began.
2. With respect to a retired employee’s spouse or the former spouse who has
reached the age of 55 at the time continued group health benefits start: (a) the
end of the period for which the last premium payment was made; (b) the date the
person becomes covered for similar benefits under another group plan; (c) the
date the former spouse remarries; (d) with respect to each covered person, the
date such person’s coverage would cease, except due to the employee’s
retirement, if the employee and former spouse were still married to each other,
but group health benefits will not be modified or ended during the first
120 days in a row after the employee’s death or retirement or end of the
marriage unless the group health benefits under this plan are modified or ended
for all employees or the class of employees to which the employee belongs; and
(e) the date the person reaches the qualifying age or otherwise becomes eligible
for Medicare.
The Right To Convert
When a person’s continued group health benefits end, conversion rights to which
he or she may be entitled will be available according to all the terms and
conditions of this plan.
Dependent Child Continuation Rights
Important Notice This section applies to any hospital, surgical, medical, major
medical, prescription drug, and dental expense coverages that are provided by
this plan. In this section, these coverages are referred to as “group health
benefits.” This section does not apply to coverages which provide benefits for
loss of life or loss of income due to disability. These coverages, if provided,
cannot be continued under this section. Any continuation of group health
benefits under this section will be subject to all of the terms and conditions
of this plan.

 



--------------------------------------------------------------------------------



 



If An Employee Dies While Covered
If an employee dies while covered, his or her then covered dependent child, or a
responsible adult acting on behalf of the child, may continue this plan’s group
health benefits subject to all the terms and conditions below and to the timely
payment of premiums. Such group health benefits may cover the child whose group
health benefits would otherwise end. This continuation is not available if the
child’s group health benefits are being continued as provided in the Dependent
Spouse Continuation section.
If A Dependent Child Reaches This Plan’s Limiting Age
If an employee’s dependent child reaches this plan’s limiting age, he or she may
continue this plan’s group health benefits subject to all the terms and
conditions below and to the timely payment of premiums. Such group health
benefits may cover the child whose group health benefits would otherwise end.
How And When To Continue The Group Health Benefits
To continue the group health benefits, the employee’s dependent child must be
covered for group health benefits under this plan at the time the employee dies
or the child reaches this plan’s limiting age. The child, or a responsible adult
acting on behalf of the child in the case of the employee’s death, must:
(a) give written notice to Guardian or the employer of the death of the employee
or the child reaching the limiting age within 30 days after such event occurs;
and (b) elect to continue the group health benefits and pay the first monthly
premium as described below. If the child, or a responsible adult acting on
behalf of the child in the case of the employee’s death, fails to elect to
continue group health benefits, and/or fails to pay the first monthly premium,
within 30 days after the date he or she receives the notice described below,
group health benefits will end, and he or she waives the right to continue group
health benefits under this plan.
The Employer’s Responsibility
The employer must give written notice to Guardian within 15 days of the date of
receipt of written notice from the child, or a responsible adult acting on
behalf of the child in the case of the employee’s death, of the death of the
employee or the child reaching the limiting age. The employer’s notice must
include the child’s place of residence. The employer must also send, at the same
time, a copy of such notice to the child, or the responsible adult acting on
behalf of the child in the case of the employee’s death, at the child’s place of
residence.
Guardian’s Responsibility
Within 30 days after the date of receipt of written notice from the employer,
child, or a responsible adult acting on behalf of the child in the case of the
employee’s death of the death of the employee or the child reaching the limiting
age, Guardian will notify the child, or the responsible adult acting on behalf
of the child of his or her right to continue group health benefits for the child
whose group health benefits would otherwise end. Guardian’s notice will be sent
by certified mail, return receipt requested to the child’s place of residence.
This notice will include: (a) a form for electing to continue group health
benefits; (b) the amount of periodic premiums to be charged to continue group
health benefits, and the method and place of payment; and (c) instructions for
returning the election form within 30 days after the date it is received.
If Guardian fails to give notice as required above, all premiums for continued
group health benefits will be waived from the date notice was required until the
date notice is sent. Except as stated below, group health benefits will continue
under the terms and conditions of this plan from the date notice was required
until the date notice is sent. This will not apply where the group health
benefits that exist at the time the notice was to be sent are ended for all
employees or the class of employees to which the employee or deceased employee
belongs.
Premiums
The monthly premium for continued group health benefits will be computed as
follows: (a) an amount, if any, that would be charged an employee if the child
were a current employee of the employer; plus (b) an amount, if any, that the
employer would contribute toward the premium if the child were a current
employee.
When Continued Group Health Benefits End
Continued group health benefits end for the covered child on the first to occur
of the following:
(a) the end of the period for which the last premium payment was made;
(b) the date the child becomes covered for similar benefits under another group
plan;
(c) the date the child’s coverage would cease if he or she was still an eligible
dependent of the employee; and
(d) the end of two years from the date the child’s continued group health
benefits began.

 



--------------------------------------------------------------------------------



 



The Right To Convert
When a child’s continued group health benefits end, conversion rights to which
he or she may be entitled will be available according to all the terms and
conditions of this plan.
ELIGIBILITY FOR MAJOR MEDICAL COVERAGE
Employee Coverage
Eligible Employees
To be eligible for employee coverage, you must be an active full-time/part-time
employee, or a qualified retiree. And you must belong to a class of employees
covered by this plan.
When Your Coverage Starts
Employee benefits are scheduled to start on the effective date shown on the
inside front cover of this booklet. But you must be actively at work on a
full-time/part-time basis unless you are a qualified retiree, on the scheduled
effective date. And you must have met all of the applicable conditions explained
above, and any applicable waiting period. If you are an active
full-time/part-time employee and are not actively at work on the date your
insurance is scheduled to start, unless you are disabled, we will postpone your
coverage until the date you return to active full-time work.
If you are a qualified retiree, you can not be confined in a health care
facility on the scheduled effective date of coverage. If you are confined on
that date, we will postpone your coverage until the day after you are
discharged. And you must also have met all of the applicable conditions of
eligibility and any applicable waiting period in order for coverage to start.
Sometimes, the effective date shown on the the endorsement is not a regularly
scheduled work day. But coverage will still start on that date if you were
actively at work on a full-time basis on your last regularly scheduled work day.
When Your Coverage Ends
If you are an active full-time/part-time employee, your coverage ends on the
date your active full-time/part-time service ends for any reason, other than
disability. Such reasons include death, retirement (except for qualified
retirees), layoff, leave of absence and the end of employment. It also ends on
the date you stop being a member of a class of employees eligible for insurance
under this plan, or when this plan ends for all employees. And it ends when this
plan is changed so that benefits for the class of employees to which you belong
ends. Read this booklet carefully if your coverage ends. You may have the right
to continue certain group benefits for a limited time. And you may have the
right to replace certain group benefits with converted policies.
Dependent Coverage
Eligible Dependents For Dependent Major Medical Benefits
Your eligible dependents are: your legal spouse; your same sex domestic partner
who meets the eligibility criteria on the Domestic Partner statement; your
unmarried dependent children until the last day of the month in which they turn
age 19; and your unmarried dependent children, from age 19 until the last day of
the month of their 25th birthday, who are enrolled as full-time students at
accredited schools. Unmarried dependent children include your dependent
grandchildren who reside with you or if you are named in a court order as having
legal custody or the parent of the grandchild(ren) is an eligible dependent
chil(ren) of your same sex domestic partner if they meet the criteria for
unmarried natural children and their primary residence is with the employee.
Adopted Children And Step-Children
Your “unmarried dependent children” include your legally adopted children and,
if they depend on you for most of their support and maintenance, your
step-children. We treat a child as legally adopted from the time the child is
placed in your home for the purpose of adoption. We treat such a child this way
whether or not a final adoption order is ever issued. The “Pre-Existing
Conditions” provision of the major medical portion of this plan, if any, does
not apply to an adopted child, if the child: (a) is adopted or placed for
adoption prior to his or her 18th birthday; and (b) becomes covered by this plan
within 30 days of such placement.
Dependents Not Eligible
We exclude any dependent who is insured by this plan as an employee. And we
exclude any dependent who is on active duty in any armed force.

 



--------------------------------------------------------------------------------



 



Handicapped Children
You may have an unmarried child with a mental or physical handicap, or
developmental disability, who can’t support himself or herself. Subject to all
of the terms of this coverage and the plan, such a child may stay eligible for
dependent benefits past this coverage’s age limit. The child will stay eligible
as long as he or she stays unmarried and unable to support himself or herself,
if: (a) his or her conditions started before he or she reached this coverage’s
age limit; (b) he or she became insured by this coverage before he or she
reached the age limit, and stayed continuously insured until he or she reached
such limit; and (c) he or she depends on you for most of his or her support and
maintenance. But, for the child to stay eligible, you must send us written proof
that the child is handicapped and depends on you for most of his or her support
and maintenance. You have 31 days from the date the child reaches the age limit
to do this. We can ask for periodic proof that the child’s condition continues.
But, after two years, we can’t ask for this proof more than once a year. The
child’s coverage ends when yours does.
When Dependent Coverage Starts
In order for your dependent coverage to start you must already be insured for
employee major medical coverage, or enroll for employee and dependent major
medical coverage at the same time. The date your dependent coverage starts
depends on when you elect to enroll your initial dependents and agrees to make
any required payments.
If you do this on or before your eligibility date, each initial dependent’s
coverage is scheduled to start on the later of your eligibility date and the
date you become insured for employee coverage.
If you do this within or after the enrollment period, each initial dependent’s
coverage is scheduled to start on the later of the date you sign the enrollment
form and the date you become insured for employee coverage. However, if you do
this after the enrollment period, each initial dependent is considered a late
enrollee, and is subject to this coverage’s pre-existing conditions limitation
for late enrollees.
Once you have coverage for your initial dependents, you must notify us when you
acquire any new dependents, and agree to make any additional required payments.
The newly acquired dependent’s major medical coverage will start on the date you
sign the enrollment form, if you notify us within 30 days of the date the
dependent is acquired. If you fail to notify us within 30 days of the date the
dependent is acquired, the dependent is considered a late enrollee, and is
subject to this coverage’s pre-existing conditions limitation for late
enrollees.
A late enrollee is a dependent who the employee fails to enroll for major
medical coverage: (a) during the enrollment period if the dependent is an
initial dependent; (b) within 30 days of the date a dependent becomes an
eligible dependent, if the dependent is not an initial dependent; or (c) during
a special enrollment period.
Newborn Children
We cover an employee’s newborn child for the first 31 days from the moment of
birth if the employee already has dependent coverage. To continue the child’s
coverage beyond the 31 days, the employee must enroll the child and agree to pay
any required premiums within 31 days of the date the child is born. If the
employee fails to do this, the child will be subject to the plan’s pre-existing
conditions limitations for late enrollees. The child’s coverage will start on
the date the enrollment form is signed.
When an employee does not have dependent coverage, we will cover the employee’s
first newborn child from the moment of birth if the employee enrolls the child
and agrees to pay any required premiums within 31 days of the date the child is
born. If the employee fails to do this, the child will be subject to the plan’s
pre-existing conditions limitations for late enrollees. The child’s coverage
will start on the date the enrollment form is signed.
When Dependent Coverage Ends
Dependent coverage ends on the last day of the month for all of your dependents
when your employee coverage ends. But if you die while insured, we’ll
automatically continue dependent benefits for those of your dependents who are
insured when you die. We’ll do this for six months at no cost, provided: (a) the
group plan remains in force; (b) the dependents remain eligible dependents; and
(c) in the case of a spouse, the spouse does not remarry.
If a surviving dependent elects to continue his or her dependent benefits under
this plan’s “Federal Continuation Rights” provision, or under any other
continuation provision of this plan, if any, this free continuation period will
be provided as the first six months of such continuation. Premiums required to
be paid by, or on behalf of a surviving dependent will be waived for the first
six months of continuation, subject to restrictions (a), (b) and (c) above.
After the first six months of

 



--------------------------------------------------------------------------------



 



continuation, the remainder of the continuation period, if any, will be subject
to the premium requirements, and all of the terms of the “Federal Continuation
Rights” or other continuation provisions. Dependent coverage also ends for all
of your dependents when you stop being a member of a class of employees eligible
for such coverage. And it ends when this plan ends, or when dependent coverage
is dropped from this plan for all employees or for an employee’s class.
If you are required to pay all or part of the cost of dependent coverage, and
you fail to do so, your dependent coverage ends. It ends on the last day of the
period for which you made the required payments, unless coverage ends earlier
for other reasons.
An individual dependent’s coverage ends when he or she stops being an eligible
dependent. This happens to a child at 12:01 a.m. on the date the child attains
this coverage’s age limit, when he or she marries, or when a step-child is no
longer dependent on the employee for support and maintenance. It happens to a
spouse when a marriage ends in legal divorce or annulment.
Read this plan carefully if dependent coverage ends for any reason. Dependents
may have the right to continue certain group benefits for a limited time. And
they may have the right to replace certain group benefits with converted
policies.
CERTIFICATE AMENDMENT
This rider amends the “Dependent Coverage” provisions as follows: An employee’s
same sex domestic partner will be eligible for major medical coverage under this
plan. Coverage will be provided subject to all the terms of this plan and to the
following limitations.
To qualify for such coverage, both the employee and his or her same sex domestic
partner must:

  •   be 18 years of age or older;     •   be unmarried, constitute each other’s
sole domestic partner and not     •   have had another domestic partner in the
last 12 months;     •   share the same permanent address for at least 12
consecutive months and intend to do so indefinitely;     •   share joint
financial responsibility for basic living expenses including food, shelter and
medical expenses;     •   not be related by blood to a degree that would
prohibit marriage in the employee’s state of residence; and     •   be
financially interdependent which must be demonstrated by at least four of the
following:

  a.   ownership of a joint bank account;     b.   ownership of a joint credit
account;     c.   evidence of a joint mortgage or lease;     d.   evidence of
joint obligation on a loan;     e.   joint ownership of a residence;     f.  
evidence of common household expenses such as utilities or telephone;     g.  
execution of wills naming each other as executor and/or beneficiary;     h.  
granting each other durable powers of attorney;     i.   granting each other
health care powers of attorney;     j.   designation of each other as
beneficiary under a retirement benefit account; or     k.   evidence of other
joint financial responsibility.

The employee must complete a “Declaration of Domestic Partnership” attesting to
the relationship. The domestic partner’s dependent children will be eligible for
coverage under this plan on the same basis as if the children were the
employee’s dependent children.
Coverage for the same sex domestic partner and his or her dependent children
ends when the domestic partner no longer meets the qualifications of a domestic
partner as indicated above. Upon termination of a domestic partnership, a
“Statement of Termination” must be completed and filed with the employer. Once
the employee submits a “Statement of Termination,” he or she may not enroll
another domestic partner for a period of 12 months from the date of the previous
termination. And, the domestic partner and his or her children will be not
eligible for:
a. survivor benefits upon the employee’s death as explained under the “When
Dependent Coverage Ends” section;
b. continuation of major medical coverage as explained under the “Federal
Continuation Rights” section and under any other continuation rights section of
this plan, unless the employee is also eligible for and elects

 



--------------------------------------------------------------------------------



 



continuation; or
c. conversion of major medical coverage as explained under the “Converting This
Group Health Insurance” section of this plan. This rider is a part of this plan.
Except as stated in this rider, nothing contained in this rider changes or
affects any other terms of this plan.
The Guardian Life Insurance Company of America
Vice President, Group Products
MAJOR MEDICAL HIGHLIGHTS
This page provides a quick guide to some of the Major Medical plan features
which people most often want to know about. But it’s not a complete description
of your Major Medical plan. Read the following pages carefully for a complete
explanation of what we pay, limit and exclude.
Benefit Year Cash Deductible

Per covered person None
Co-Payments For most covered charges No co-payment
Note: There may be different co-payments for some types of charges. Read all
provisions of this plan carefully.
Benefit Year Payment Limits

Benefit year payment limit for preventive health care Unlimited
Lifetime Limits

Lifetime payment limit for most sicknesses or injuries $2,000,000.00
Note: Some provisions have benefit year or treatment period limits. Read all
provisions of this plan carefully.
MAJOR MEDICAL EXPENSE INSURANCE
This insurance will pay many of the medical expenses incurred by you and those
of your covered dependents who are insured for major medical coverage under this
plan. What we pay and the terms for payment are explained below. All terms in
italics are defined terms with special meanings. Their definitions are shown in
the “Glossary” at the back of this booklet. Other terms are defined where they
are used.
Benefit Provision
The Cash Deductible
Each benefit year, each covered person must have covered charges that exceed the
cash deductible before we pay any benefits to that person. The cash deductible
can’t be met with non-covered expenses. Only covered charges incurred by the
covered person while insured by this plan can be used to meet this deductible.
Once the cash deductible is met, we pay benefits for other covered charges above
the deductible amount incurred by that covered person, less any applicable
co-payments, for the rest of that benefit year. But all charges must be incurred
while that covered person is insured by this plan. And what we pay is based on
all the terms of this plan.
Deductible Carryover Credit
A covered person may have covered charges in the last three months of a benefit
year which are used to meet the cash deductible under this plan for that year.
These charges will also be used to meet the deductible for the next benefit
year.
Deductible For Common Accidents And Sicknesses
Sometimes two or more covered family members are injured in the same accident.
If they are, we apply only one cash deductible (each benefit year) against all
covered charges due to that accident. We do the same if two or more covered
family members get the same contagious disease within ten days of each other.
What we pay is based on all of the terms of this plan. Each covered person must
still meet the balance of his or her own cash deductible before we pay benefits
for charges due to other conditions.
Payment Limits
For each sickness or injury we pay up to the payment limit shown below:

 



--------------------------------------------------------------------------------



 



Charges for in-patient confinement in an extended care

or rehabilitation center, per benefit year — 100 days

Charges for home health care, per benefit year — 100 visits

Charges for treatment of disease or deformity of the feet, per benefit year—
Unlimited

Charges for manipulation or adjustment of the spine, per benefit year— Unlimited
All Other Charges
Lifetime payment limit for each sickness or injury
not listed above — $2,000,000.00
Daily Room And Board Limits
During a Period of Hospital Confinement:
For semi-private room and board accommodations, we cover charges up to the
hospital’s actual daily room and board charge.
For private room and board accommodations, we cover charges up to the hospital’s
average daily semi-private room and board charge, or if the hospital does not
have semi-private accommodations, 90% of its lowest daily room and board charge.
For special care units, we cover charges up to the hospital’s actual daily room
and board charge.
For a Confinement In an Extended Care Center or Rehabilitation Center:
We cover the lesser of: (a) the center’s actual daily room and board charge; or
(b) 50% of the covered daily room and board charge made by the hospital during
the covered person’s preceding hospital confinement, for semi-private
accommodations.
Benefits From Other Plans
A covered person may be covered by two or more plans that provide similar
benefits. For instance, your spouse may be covered by this plan and a similar
plan through his or her own employer. When another plan furnishes benefits which
are similar to ours, we coordinate our benefits with the benefits from that
other plan. We do this so that no one gets more in benefits than he or she
incurs in charges. Read “Coordination of Benefits” to see how this works. The
benefits under this plan may also be affected by Medicare. See the provision
“How This Plan Interacts With Medicare” for an explanation of how this works.
Extended Major Medical Benefits
If a covered person’s insurance ends and he or she is totally disabled and under
a doctors care, we extend major medical benefits for that person under this plan
as explained below. This is to be done at no cost to you. We only extend
benefits for covered charges due to the disabling condition. The charges must be
incurred before the extension ends. And what we pay is subject to all of the
terms of this plan. We don’t pay for charges due to other conditions. And we
don’t pay for charges incurred by other family members.
The extension ends on the earliest of: (a) the date the total disability ends;
(b) one year from the date the person’s insurance under this plan ends; or
(c) the date the person has reached the payment limit for his or her disabling
condition.
However, we won’t grant an extension if the person’s insurance ended because he
or she failed to make required payments. And if a person receives benefits under
this extension of benefits provision, he or she will not be eligible for
coverage under any continuation of coverage provisions of this plan when the
extension ends.
You are totally disabled if, due to sickness or injury, you can’t perform the
main duties of your occupation. A covered dependent is totally disabled if, due
to sickness or injury, he or she can’t perform the normal activities of someone
his or her age. You must submit evidence to us that you or your dependent is
totally disabled, if we request it.
Covered Charges
This section lists the types of charges we cover. But what we pay is subject to
all the terms of this plan. Read the entire plan to find out what we limit or
exclude.
Hospital Charges We cover charges for hospital room and board and routine
nursing care, up to the daily room and board

 



--------------------------------------------------------------------------------



 



limit, when it is provided to you by a hospital on an inpatient basis. And we
cover other medically necessary hospital services and supplies provided to you
during the inpatient confinement. If you incur charges as an inpatient in a
special care unit, we cover the charges, up to the daily room and board limit
for special care units. We also cover outpatient hospital services. These
include emergency room treatment, and services provided by a hospital outpatient
clinic. Any charges in excess of the hospital daily room and board limit are a
non-covered expense.
Pre-Admission Testing Charges
We cover pre-admission tests needed for a planned hospital admission or surgery.
We cover these tests if: (a) the tests are done within seven days of the planned
admission or surgery; and (b) the tests are accepted by the hospital in place of
the same post-admission tests. We don’t cover tests that are repeated after
admission or before surgery, unless the admission or surgery is deferred solely
due to a change in the covered person’s health.
Extended Care And Rehabilitation Charges
We cover charges, up to the daily room and board limit, for room and board and
routine nursing care provided to you or a covered dependent on an inpatient
basis in an extended care center or rehabilitation center. Charges above the
daily room and board limit are a non-covered expense.
And we cover all other medically necessary services and supplies provided to you
or your covered dependent during the confinement. But the confinement must start
within 14 days of a hospital stay. And we only cover the first 100 days of
confinement in each benefit year. Charges for any additional days are a
non-covered expense.
We also cover outpatient services furnished by an extended care or
rehabilitation center.
Home Health Care Charges
When home health care can take the place of inpatient care, we cover such care
furnished to you or a covered dependent under a written home health care plan.
We cover medically necessary services or supplies, including prescribed drugs,
which we would have covered if you or your covered dependent had been an
inpatient in a recognized facility. But payment is subject to all of the terms
of this plan and all of the conditions below:
The covered person’s doctor must certify that home health care is needed in
place of inpatient care in a recognized facility.
The services and supplies must be: (a) ordered by the covered person’s doctor;
(b) included in the home health care plan; and (c) furnished by, or coordinated
by, a home health care agency according to the written home health care plan.
The services and supplies must be furnished by health care professionals with
skills equivalent to the skilled professional care furnished in recognized
facilities.
The home health care plan must be set up in writing by the covered person’s
doctor within 14 days after home health care starts. And it must be reviewed by
the covered person’s doctor at least once every 60 days. We only cover the first
100 home health care visits each benefit year. Home health care charges after
the first 100 visits in a benefit year are a non-covered expense.
Each visit by a home health aide, nurse, or other recognized provider whose
services are authorized under the home health care plan can last up to four
hours.
We don’t pay for: (i) services furnished to family members, other than the
patient; or (ii) services and supplies not included in the home health care
plan.
Doctor’s Charges For Non-Surgical Care And Treatment
We cover doctor’s charges for the medically necessary non-surgical care and
treatment of a sickness or injury. But we limit what we pay for the treatment of
mental and emotional conditions, drug abuse and alcohol abuse.
Doctor’s Charges For Surgery
We cover doctor’s charges for medically necessary surgery. We don’t pay for
cosmetic surgery. But we cover reconstructive surgery needed due to a sickness
or injury. This surgery can be performed either at the same time as, or after,
other needed surgery. We also cover reconstructive surgery needed due to a
functional birth defect in a covered dependent child.
Second Opinion Charges

 



--------------------------------------------------------------------------------



 



We cover doctor’s charges for a second opinion and charges for related X-rays
and tests when a covered person is advised to have surgery or enter a hospital.
If the second opinion differs from the first, we cover charges for a third
opinion. We cover such charges if the doctors who give the opinions: (a) are
board certified and qualified, by reason of their specialty, to give an opinion
on the proposed surgery or hospital admission; (b) are not business associates
of the doctor who recommended the surgery; and (c) in the case of a second
surgical opinion, they do not perform the surgery if it’s needed.
Ambulatory Surgical Center Charges
We cover charges made by an ambulatory surgical center in connection with
covered surgery.
Hospice Care Charges
We cover charges made by a hospice for palliative and supportive care furnished
to a terminally ill covered person under a hospice care program. “Palliative and
supportive care” means care and support aimed mainly at lessening or controlling
pain or symptoms; it makes no attempt to cure the covered person’s terminal
illness.
Hospice care must be furnished according to a written “hospice care program.” A
“hospice care program” is a coordinated program for meeting the special needs of
the terminally ill covered person. It must be set up and reviewed periodically
by the covered person’s doctor.
Under a hospice care program, subject to all the terms of this plan, we cover
any services and supplies including prescription drugs, to the extent they are
otherwise covered by this plan. Services and supplies may be furnished on an
inpatient and outpatient basis.
The services and supplies must be: (1) needed for palliative and supportive
care; (2) ordered by the covered person’s doctor; (3) included in the hospice
care program; and (4) furnished by, or coordinated by a hospice. We don’t pay
for: (a) services and supplies provided by volunteers or others who do not
regularly charge for their services; (b) funeral services and arrangements; (c)
legal or financial counseling or services; (d) treatment not included in the
hospice care plan; (e) services supplied to family members, other than the
terminally ill covered person; or (f) counseling of any type which is for the
sole purpose of adjusting to the terminally ill covered person’s death.
Preventive Care We cover charges for routine physical exams including related
laboratory tests and X-rays. We also cover charges for immunizations and
vaccines. But we limit what we pay each benefit year to unlimited
Mammograms We pay benefits for covered charges for mammograms provided to a
covered woman. We treat such charges the same way we treat any other covered
charges for sickness. But, what we pay is based on all the terms of this plan.
Colorectal Cancer Screening
We cover charges for colorectal cancer screening with sigmoidoscopy or fecal
blood testing, subject to the following limitations: We cover charges for such
screening once every 3 years for: (a) a covered person at least 50 years old, or
(b) a covered person at least 30 years old who is classified as high risk for
colorectal cancer because he or she or a first degree family member has a
history of colorectal cancer. But, unless this plan provides specific benefits,
we do not cover charges for any other diagnostic or preventive care. What we pay
is subject to all the terms of this plan.
Other Covered Medical Services And Supplies
We cover anesthetics and their administration; inhalation therapy; hemodialysis;
radiation and chemotherapy; physical therapy by a licensed physical therapist;
casts; splints; and surgical dressings.
We cover the initial fitting and purchase of braces, trusses, orthopedic
footwear and crutches. But we don’t pay for replacements or repairs. We cover
blood, blood products, and blood transfusions. But we don’t pay for blood which
has been donated or replaced on behalf of you or a covered dependent.
We cover medically necessary charges for transporting you or a covered dependent
to: (a) a local hospital if needed care and treatment can be provided by a local
hospital; or (b) the nearest hospital where medically necessary care and
treatment can be given, if a local hospital can’t provide this treatment. But it
must be connected with an inpatient confinement. It can be by professional
ambulance service, train or plane. But we don’t pay for chartered air flights.
And we won’t pay for other travel or communication expenses of patients,
doctors, nurses or family members.
We cover charges for the rental of durable medical equipment needed for
therapeutic use. At our option, and with our

 



--------------------------------------------------------------------------------



 



advance written approval, we may cover the purchase of such items when it is
less costly and more practical than rental. But we don’t pay for: (1) any
purchases without our advance written approval; (2) replacements or repairs; or
(3) the rental or purchase of items (such as air conditioners, exercise
equipment, saunas and air humidifiers) which do not fully meet the definition of
durable medical equipment.
We cover charges made by a nurse for medically necessary private duty nursing
care.
We cover X-rays and laboratory tests which are medically necessary to treat a
sickness or injury.
Charges Covered With Special Limitations
Recognized Providers
Covered charges must be provided by recognized providers. The providers we
recognize are listed in the glossary. We recognize both public and private
facilities. But all providers must be properly licensed or certified under all
applicable state and local laws to provide the services they render, and be
operating within the scope of their license.
Providers We Don’t Recognize
We don’t recognize: (a) rest homes; (b) old age homes; (c) places that mainly
provide custodial care, education or training; or (d) nurses’ aides, home
attendants, nutritionists, dieticians, or massage therapists unless this plan
provides specific benefits for their services.
Dental Care And Treatment
We cover: (a) the diagnosis and treatment of oral tumors and cysts; and (b) the
surgical removal of impacted teeth.
We also cover treatment of an injury to natural teeth or the jaw, but only if:
(a) the injury occurs while the covered person is insured; (b) the injury was
not caused, directly or indirectly by biting or chewing; and (c) all treatment
is finished within six months of the date of the injury. Treatment includes
replacing natural teeth lost due to such injury. But in no event do we cover
orthodontic treatment.
Prosthetic Devices We limit what we pay for prosthetic devices. We cover only
the initial fitting and purchase of artificial limbs and eyes, and other
prosthetic devices. And they must take the place of a natural part of a covered
person’s body, or be needed due to a functional birth defect in a covered
dependent child. We don’t pay for replacements or repairs, or for wigs, or
dental prosthetics or devices.
If This Plan Replaces Another Plan
The employer who purchased this plan may have purchased it to replace a plan he
had with some other insurer.
When this happens, we cover a covered person’s pre-existing condition, if:
(a) the covered person was insured by this employer’s old plan; and (b) the
employer’s old plan would have paid benefits for the condition. But this plan
must start within 90 days after the employer’s old plan ends.
We limit our payments to the lesser of: (a) what the employer’s old plan would
have paid; or (b) what we’d normally pay. And we deduct any benefits actually
paid by the employer’s old plan under any extension provision.
The covered person may have incurred charges for covered expenses under the
employer’s old plan before it ended. If so, these charges will be used to meet
this plan’s deductible if: (a) the charges were incurred during the calendar
year in which this plan starts; (b) this plan would have paid benefits for the
charges, if this plan had been in effect; (c) the covered person was covered by
the old plan when it ended and enrolled in this plan on its effective date; and
(d) this plan starts within 90 days after the old plan ends.
Treatment Of Infertility
We cover charges for the treatment of infertility. Infertility treatment
includes, but is not limited to, in vitro fertilization, uterine embryo lavage,
embryo transfer, artificial insemination, gamete intrafallopian tube transfer,
zygote intrafallopian transfer and low tubal ovum transfer.
Charges Covered With Special Limitations

 



--------------------------------------------------------------------------------



 



We cover treatments that include oocyte retrievals. However, we don’t cover
charges for oocyte retrievals if the covered person has already received four
completed oocyte retrievals during such covered person’s lifetime. But, if a
live birth follows a completed oocyte retrieval, we cover two additional
completed oocyte retrievals.
We don’t cover charges for: (a) reversal of sterilization procedures such as
reversal of vasectomy or tubal ligation; (b) psychiatric sex therapy;
(c) medical services rendered to a surrogate for purposes of childbirth;
(d) cryopreservation and storage of sperm, eggs and embryos, unless subsequent
medically necessary procedures using the cryopreserved substance are deemed
non-experimental and non-investigational; (e) selected termination of an embryo,
unless the life of the mother would be in danger if all embryos were carried to
full term; (f) non-medical costs on an egg or sperm donor; (g) costs of travel
within 100 miles of the covered person’s home address or costs for travel that
is not medically necessary, not mandated or not required by the insurance
company; or (h) infertility treatments deemed experimental or investigational by
the American Fertility Society or the American College of Obstetrics and
Gynecology, except that when a treatment involves both experimental and
non-experimental procedures, we pay benefits for the non-experimental procedures
that can be delineated and separately charged.
The couple experiencing the infertility must have a medically documented history
of unexplained infertility lasting at least one year, or the infertility must be
certified by a doctor as medically necessary. All treatment must be performed on
an outpatient basis. We do not cover inpatient treatment of infertility.
The treatment must be performed in a facility which is licensed or certified for
what it does by the state in which it operates. Unless this plan provides
specific benefits, we do not cover the resulting pregnancy.
Pregnancy Birthing Center Charges
This plan pays for pregnancies the same way we would cover a sickness.
We cover birthing center charges made for pre-natal care, delivery, and
postpartum care in connection with you or a covered dependent’s pregnancy. We
cover charges up to the daily room and board limit for the room and board and
routine nursing care when inpatient care is provided to you or a covered
dependent by a birthing center. But charges above the daily room and board limit
are a non-covered expense. We cover all other medically necessary services and
supplies during the confinement. But, unless this plan provides specific
benefits, we don’t cover routine nursery charges for the newborn child.
Benefits for a Covered Newborn Child
Subject to all of the terms of this plan, we cover charges for the care and
treatment of a newborn child if he is sick, injured, premature, or born with a
congenital birth defect or birth abnormality.
Charges Covered With Special Limitations (Cont.)
And, we cover charges for the child’s routine nursery care while he’s in the
hospital. This includes: (a) nursery charges; (b) charges for routine doctor’s
examinations and tests; and (c) charges for routine procedures, like
circumcision. But, unless this plan provides specific benefits, we don’t pay for
the routine care of the child once he’s left the hospital.
Speech Therapy We cover speech therapy when needed due to a sickness or injury.
But we exclude speech therapy services that are educational in any part, or due
to: articulation disorders; tongue thrust; stuttering; lisping; abnormal speech
development; changing an accent; dyslexia; hearing loss which is not medically
documented; or similar disorders.
Treatment For Spinal Manipulation
We do not limit what we cover for spinal manipulation per benefit year. Charges
for such treatment above these limits are a non-covered expense.
Diseases Or Deformity Of The Feet
We pay benefits for covered charges for treatment of sickness or deformity below
the ankle.
Treatment For Obesity
We limit what we pay for the treatment of obesity. If a covered person is
morbidly obese, we cover visits to a doctor’s office, and related laboratory
tests for the treatment of the morbid obesity. But we only cover one course of
treatment. “Morbidly obese” means the covered person weighs at least twice as
much as a normal person of the same height, age and sex.

 



--------------------------------------------------------------------------------



 



Treatment must be provided by a doctor on an outpatient basis according to a
written treatment plan.
We don’t pay for anything not included in the written treatment plan. And we
don’t pay for appetite or weight control drugs, dietary supplements, special
foods or food supplements, health or weight control centers or resorts, health
club memberships or exercise equipment.
A course of treatment begins and ends as specified in the treatment plan, or
sooner if the covered person discontinues treatment.
We exclude more than one course of treatment or repeated attempts to lose
weight. And we exclude all treatment of obesity for any covered person who is
not morbidly obese.
TMJ And Craniomandibular Disorders
We pay benefits for covered charges for the medically necessary care and
treatment of temporomandibular joint disorder (TMJ) and craniomandibular
disorder in a covered person. We treat such charges the same way we treat any
other covered charges for sickness. But what we pay is based on all of the terms
of this plan.
Unless this plan provides specific benefits, we don’t cover any charges for the
dental treatment of TMJ and craniomandibular disorders.
Investigational Cancer Treatments
Anything in this plan to the contrary notwithstanding, we cover charges for
routine patient care in connection with investigational cancer treatment in an
approved cancer research trial. But, the care must be: (1) medically necessary;
and (2) for a covered person who has been diagnosed by his or her doctor with a
life-threatening terminal illness related to cancer.
We treat such charges the same way we treat covered charges for a sickness. But,
what we pay is based on all the terms of this plan and subject to a maximum
limit of $10,000 in each calendar year.
“Routine patient care” includes: (a) blood tests; (b) x-rays; (c) bone scans;
(d) magnetic resonance images; (e) patient visits; (f) hospital stays; or
(g) other similar care generally provided to the covered person in standard
cancer treatment. Routine patient care does not include: (i) clinical trial
therapies, regimens, or any combination of them; (ii) drugs or pharmaceuticals
in connection with an approved clinical trial; (iii) goods, services, or
benefits that are generally furnished without charge in connection with an
approved cancer research trial; (iv) charges for added costs associated with the
provision of goods, services, or benefits previously provided, paid for, or
reimbursed; (v) treatments or services prescribed for the convenience of the
covered person or doctor; or (vi) similar care.
“Approved cancer research trial” means a clinical trial that meets all of the
conditions listed below:
the effectiveness of the treatment has not been determined relative to
established therapies; the trial is under clinical investigation as part of an
approved cancer research trial in Phase II, Phase III, or Phase IV of
investigation; the trial has been approved by the Department of Health and Human
Services, the Director of the National Institutes of Health (NIH), the
Commissioner of the Food and Drug Administration (FDA) in the form of an
investigational new drug, a qualified nongovernmental cancer research entity as
defined in NIH guidelines, or a peer reviewed and approved cancer research
program as defined by the U.S. Secretary of Health and Human Services; the trial
is conducted for the primary purpose of determining whether or not a cancer
treatment is safe or efficacious or has any other characteristic of a cancer
treatment that must be demonstrated in order for the cancer treatment to be
medically necessary or appropriate; the trial is being conducted at multiple
sites; the covered person’s primary care doctor, if any, is involved in the
coordination of care; and the results of the cancer research trial will be
submitted for publication in peer reviewed scientific studies, research or
literature published in, or accepted for publication by, medical journals that
meet nationally recognized requirements for scientific manuscripts and that
submit most of their published articles for review by experts who are not part
of the editorial staff. These studies may include those conducted by, or under
the auspices of, the federal government’s Agency for Health Care Policy and
Research, NIH, National Cancer Institute, National Academy of Sciences, Health
Care Financing Administration, and any national board recognized by the NIH for
the purpose of evaluating the medical value of health services. Unless this plan
provides specific benefits, we don’t cover any other charges for routine care or
experimental treatment.
Reconstructive Surgery Following A Mastectomy
We pay benefits for covered charges for reconstructive surgery following a
mastectomy. What we pay is subject to all the terms of this plan and to the
following limitations. We cover charges for: (a) breast reconstruction following
surgery for a

 



--------------------------------------------------------------------------------



 



mastectomy; (b) surgery and reconstruction of the other breast to produce a
symmetrical appearance; and (c) prostheses and physical complications for all
stages of a mastectomy, including lymphedemas.
Serious Mental Illness Conditions
We cover charges for the treatment of Serious Mental Illness conditions as
described below.
Inpatient coverage: A covered person may receive such treatment as an inpatient
in a hospital, residential treatment facility, or in a mental health center. If
so, we will pay benefits for the covered charges he or she incurs for such
treatment, the same way we would for any other sickness.
Outpatient coverage: A covered person may also receive such treatment as an
outpatient. Outpatient treatment can be furnished by a hospital, or by a mental
health center. It can also be furnished by any properly licensed or certified
doctor, psychologist or social worker.
We don’t pay for custodial care , education or training. “Serious mental
illness” means schizophrenia; paranoid and other psychotic disorders; bipolar
disorders (hypomanic, manic, depressive, and mixed); major depressive disorders
(single episode or recurrent); schizoaffective disorders (bipolar or
depressive); pervasive developmental disorders; obsessive-compulsive disorders;
depression in childhood and adolescence; and panic disorder; or psychiatric
illnesses as defined in the most current edition of the Diagnostic and
Statistical Manual (DSM) published by the American Psychiatric Association.
Mental And Nervous Conditions And Drug Abuse
We limit what we pay for the treatment of mental and nervous conditions and drug
abuse. We include a sickness under this provision if it manifests symptoms which
are primarily mental or nervous, regardless of any underlying physical cause.
Inpatient coverage: A covered person may receive such treatment as an inpatient
in a hospital, residential treatment facility, or in a mental health or drug
abuse center. If so, we will pay benefits for the covered charges he or she
incurs for such treatment, the same way we would for any other sickness.
A treatment period starts on the date that a covered person is confined for such
treatment. It ends on the date the covered person has resumed and carried out
the normal activities of a healthy person of the same age for 12 consecutive
months.
Outpatient coverage: A covered person may also receive such treatment as an
outpatient.
Outpatient treatment can be furnished by a hospital, or by a mental health or
drug abuse center. It can also be furnished by any properly licensed or
certified doctor, psychologist, or social worker.
Alcohol Abuse We limit what we pay for the treatment of alcohol abuse.
Inpatient coverage: You or a covered person may receive such treatment as an
inpatient in a hospital, residential treatment facility, or alcohol abuse
center. If so, we will pay benefits for the covered charges you or your covered
dependent incurs for such treatment, the same way we would for any other
sickness.
Outpatient coverage: You or a covered dependent may also receive such treatment
as an outpatient.
Outpatient treatment can be furnished by a hospital, or alcohol abuse center. It
can also be furnished by any properly licensed or certified doctor,
psychologist, or social worker.
Exclusions
We don’t pay for any charge identified as a non-covered expense. We don’t pay
for services and supplies for which no charge is made, or for which, in the
absence of this insurance, the covered person is not required to pay. This
usually means services and supplies furnished by: (a) a covered person’s
employer, labor union or similar group, in its medical department or clinic;
(b) a hospital or clinic owned or run by any government body; or (c) any public
program, except Medicaid, paid for or sponsored by any government body. But, if
a charge is made and we are legally required to pay it, we will.
We don’t pay for services and supplies which are not: (a) furnished or ordered
by a recognized provider; (b) medically necessary to diagnose or treat a
sickness or injury; (c) accepted by a professional medical society in the United
States as beneficial for the control or cure of the sickness or injury being
treated; and (d) furnished within the framework of generally accepted methods of
medical management currently used in the United States.
We don’t pay for experimental treatment.

 



--------------------------------------------------------------------------------



 



We don’t pay for care and treatment of sickness or injury caused, directly or
indirectly, by declared or undeclared war or act of war. And we don’t pay for
care and treatment of sickness or injury which occurs while a covered person is
on active duty in any armed force.
We don’t pay for services or supplies furnished by close relatives. By “close
relatives” we mean: (a) your spouse, children, parents, brothers and sisters;
and (b) any person who is part of your household. And we don’t pay for services
or supplies furnished by business or professional associates of you or your
family.
We don’t pay for care and treatment needed due to: (a) an on-the-job or
job-related injury; or (b) sickness or injury for which benefits are payable by
Worker’s Compensation or similar laws.
We don’t pay for care and treatment of conditions caused, directly or
indirectly, by: (a) a covered person taking part in a riot or other civil
disorder; or (b) a covered person taking part in the commission of a felony.
We don’t pay for personal comfort items, like TV’s and phones. And we don’t pay
for items which are generally useful to the patient’s household, including but
not limited to first aid kits, exercise equipment, air conditioners, humidifiers
and saunas.
We don’t pay for custodial care, education or training. And we don’t pay for
room and board in a rest home, old age home, or any place which is mainly a
school.
We don’t pay for eyeglasses, contact lenses or hearing aids. And we don’t pay
for the prescribing and fitting of such, or for vision and hearing visits. We
don’t pay for wigs, toupees, hair transplants, hair weaving or any drug used to
restore hair growth.
We don’t pay for routine foot care, except for regular foot care exams provided
by a doctor to a covered person with diabetes.
We don’t pay for room or board charges for a covered person in any facility for
any period of time during which he or she was not physically present.
We don’t pay for cosmetic surgery, except for reconstructive surgery needed due
to a sickness or injury as explained in the provision “Doctor’s Charges for
Surgery.”
We don’t pay for radial keratotomy or other refractive surgery for the purpose
of altering, modifying or correcting: (a) myopia; (b) hyperopia; or
(c) stigmatic error.
We don’t pay for outpatient prescription drugs. And we don’t pay for drugs which
can be bought without a prescription, even if a doctor orders them.
We don’t pay for ambulance services used to transport a covered person from a
hospital or other health care facility, unless the covered person is being
transferred to another inpatient health care facility.
We don’t pay for services and supplies which are specifically limited or
excluded in other parts of this plan.
Hospital Bill Audit Bonus
We pay a cash bonus to any covered person who shows us that he was overcharged
by $10.00 or more on his hospital bill. But the error must be for a covered
charge. To get the bonus, the covered person must obtain a corrected bill and
send the corrected bill and the original, incorrect bill to us. The bonus equals
the lesser of: (a) 50% of the overcharge; or (b) $500.00.
Converting This Group Health Insurance
Important Notice This section applies only to hospital, surgical, and major
medical expense coverages. In this section these coverages are referred to as
“group health benefits”.
This section does not apply to coverages which provide benefits for loss of
life, loss of income due to disability, prescription drug expense, or dental
expense, if provided under this plan. These coverages cannot be converted under
this section.
If An Employee’s Group Health Benefits End

 



--------------------------------------------------------------------------------



 



If an employee’s group health benefits end for any reason other than the group
plan ending where there is a succeeding carrier, he can obtain a converted
policy. But, he must have been insured by the group plan for at least three
months. The converted policy will cover the employee and those of his dependents
whose group coverage ends.
If An Employee Dies While Insured
If an employee dies while insured, after any applicable continuation period has
ended, his then insured spouse may convert. The converted policy will cover the
spouse and those of the employee’s dependent children whose group health
benefits end. If the spouse is not living, each dependent child whose group
health benefits end may convert for himself.
If an Employee’s Marriage Ends
If an employee’s marriage ends by legal divorce or annulment, his former spouse
can convert. The converted policy will cover the former spouse and those of the
employee’s dependent children whose group health benefits end.
When A Dependent Loses Eligibility
When an insured dependent stops being an eligible dependent, as defined in this
plan, he may convert. The converted policy will only cover the dependent whose
group health benefits end.
How and When to Convert
To convert, the applicant must apply to us in writing and pay the required
premium. He has 31 days after his group health benefits end to do this. We don’t
ask for proof of insurability. The converted policy will take effect on the date
the applicant’s group health benefits end. If the applicant is a minor or
incompetent, the person who cares for and supports the applicant may apply for
him.
The Converted Policy
The applicant may convert to one of the individual health insurance policies we
normally issue for conversion at the time he applies. The converted policy will
comply with the laws of the place where the applicant lives when he applies.
The premium for the converted policy will be based on: (a) the plan the
applicant selects; (b) the risk and rate class, under the group plan, of the
people to be covered; and (c) the ages of the people to be covered.
Restrictions (1) A covered person can’t convert if his group health benefits end
because the employee has failed to make required payments.
(2) A covered person can’t convert if he is insured for similar benefits
elsewhere which, together with the converted policy, would result in
overinsurance by our standards. Where required, our overinsurance standards are
on file with the state insurance department.
(3) A covered person can’t convert if he’s eligible for Medicare by reason of
age.
Please Note The benefits provided under the converted policy are not identical
to the benefits provided under the group plan. The converted policy provides
more limited benefits. Ask the employer for details or write to us.
CERTIFICATE AMENDMENT
This rider amends this plan’s major medical expense coverage so that we cover
charges for pre natal HIV testing. The testing must be ordered by an attending
doctor, or by a doctor assistant or advanced practice registered nurse who has a
written collaborative agreement with a collaborating doctor that authorizes
these services.
Charges for pre natal testing will be covered the same way charges are covered
for a sickness.
What we pay is based on all the terms and conditions of this plan. But unless
this plan provides specific benefits, we don’t cover any other charges for
routine, preventive or diagnostic care. Except as stated In this rider, nothing
contained in this rider changes or affects any other terms of this certificate.
The Guardian Life Insurance Company of America Vice President, Group Products

 



--------------------------------------------------------------------------------



 



Certificate Amendment
This rider amends this plan’s major medical expense coverage so that we cover
charges for colorectal cancer screenings as follows. We cover charges for all
colorectal cancer examinations and laboratory tests that are in accordance with
the guidelines issued by nationally recognized professional medical societies or
federal government agencies. What we pay is based on all the terms and
conditions of this plan. But, unless this plan provides specific benefits, we do
not cover charges for any other diagnostic or preventive care. Except as stated
in this rider, nothing contained in this rider changes or affects any other
terms of this plan.
The Guardian Life Insurance Company of America Vice President, Group Products
CERTIFICATE AMENDMENT
This rider changes this plan’s major medical expense provisions so that it
covers charges for the treatment of Serious Mental Illness conditions as
described below.
Inpatient Coverage
This plan covers charges for such treatment that a covered person receives as an
inpatient. This treatment may be furnished in a hospital, residential treatment
facility, or in a mental health center.
Outpatient Coverage
This plan also covers charges for such treatment that a covered person receives
as an outpatient. This treatment may be furnished by a hospital, or by a mental
health center. It may also be furnished by any properly licensed or certified
doctor, psychologist, or social worker.
This plan does not pay for custodial care, education or training. “Serious
mental illness”, as used in this rider, means the following psychiatric
illnesses as defined in the most current edition of the Diagnostic and
Statistical Manual (DSM) published by the American Psychiatric Association: (a)
schizophrenia; (b) paranoid and other psychotic disorders; (c) bipolar disorders
(hypomanic, manic, depressive, and mixed); (d) major depressive disorders
(single episode or recurrent); (e) schizoaffective disorders (bipolar or
depressive); (f) pervasive developmental disorders; (g) obsessive-compulsive
disorders; (h) depression in childhood and adolescence; (i) panic disorder; and
(j) post-traumatic stress disorders (acute, chronic, or with delayed onset).
Except as stated in this rider, nothing contained in this rider changes or
affects any other terms of this certificate.
The Guardian Life Insurance Company of America Vice President, Group Products
CERTIFICATE AMENDMENT
This rider amends this plan’s major medical provisions so that we cover charges
for mammograms provided to a covered person. We treat such charges the same way
we treat covered charges for a sickness. But what we pay is subject to all of
the terms of this plan, and to the following limitations: (a) one baseline
mammogram for a woman age 35 through 39; and
(b) a mammogram every year for a woman age 40 or older; and (c) for a woman
under age 40 who has a family history of breast cancer or other breast cancer
risk factors, a mammogram at such age and intervals as deemed by her doctor to
be medically necessary. Unless this plan provides specific benefits, we don’t
cover any other charges for routine, preventive, or diagnostic care. Except as
stated in this rider, nothing contained in this rider changes or affects any
other terms of this certificate.
The Guardian Life Insurance Company of America Vice President, Group Products
CERTIFICATE AMENDMENT
This plan’s Major Medical provisions are amended so that we cover charges for
surveillance tests for covered women who are at risk for ovarian cancer.

 



--------------------------------------------------------------------------------



 



As used here:
“Surveillance tests” means an annual screening using: a) CA-125 serum tumor
marker testing; b) transvaginal ultrasound; or c) pelvic examination.
“At risk for ovarian cancer” means:
i) having a family history (a) with one or more first-degree relatives with
ovarian cancer; (b) of clusters of women relatives with breast cancer; or (c) of
nonpolyposis colorectal cancer; or
ii) testing positive for BRCA1 or BRCA2 mutations.
We treat such charges the same way we treat covered charges for a sickness.
Unless this policy provides specific benefits, we don’t cover any other charges
for routine, preventive or diagnostic care. Except as stated in this rider,
nothing contained in this rider changes or affects any other terms of this
certificate.
The Guardian Life Insurance Company of America Vice President, Group Products
CERTIFICATE AMENDMENT
This rider amends this plan’s major medical provisions so that we cover charges
for medically necessary preventative physical therapy for a covered person
diagnosed with multiple sclerosis.
What we pay is subject to all the terms of this plan. As used here:
“Preventative Physical Therapy” means physical therapy that is prescribed by a
doctor for the purpose of treating parts of the body affected by multiple
sclerosis, but only where the physical therapy includes reasonably defined
goals, including, but not limited to, sustaining the level of function the
person has achieved, with periodic evaluation of the efficacy of the physical
therapy against those goals.
Unless this plan provides specific benefits, we don’t cover any other charges
for routine, preventive, or diagnostic care.
This rider is part of this plan. Except as stated in this rider, nothing
contained in this rider changes or affects any other terms of this certificate.
The Guardian Life Insurance Company of America Vice President, Group Products
CERTIFICATE AMENDMENT
This plan’s major medical provisions are amended so that we cover charges
incurred by a covered person for outpatient contraceptives services and
prescription drugs approved by the federal Food and Drug Administration. Such
outpatient contraceptive services include consultations, examinations,
procedures and medical services provided on an outpatient basis and related to
the use of contraceptive methods (including natural family planning) to prevent
an unintended pregnancy.
If an item covered under this rider is also covered under a separate
prescription drug plan issued in connection with this plan, that item will not
be covered under this rider.
Covered Charges under this rider do not include charges for services for which
equal or higher benefits are payable under any other part of this plan. If lower
benefits are payable under any other part of this plan for charges for services
covered under this rider, we will pay benefits for such covered charges under
the terms of this rider in place of the lower benefits.
What we pay is based on all of the terms of this plan.
Unless this plan provides specific benefits, we do not cover any other charges
for routine, preventive or diagnostic care. This rider is a part of this plan.
Except as stated in this rider, nothing contained in this rider changes or
affects any other terms of this plan.
CERTIFICATE AMENDMENT
This plan’s Major Medical Expense Insurance provisions concerning infertility
coverage are amended to include the following definition. “Infertility” means
the inability to: (a) conceive after one year of unprotected sexual intercourse
or (b) sustain a successful pregnancy. If a doctor determines that a medical
condition exists that makes conception impossible through unprotected sexual
intercourse, the one year requirement will not apply.
Except as stated in this rider, nothing contained in this rider changes or
affects any other terms of this plan.

 



--------------------------------------------------------------------------------



 



CERTIFICATE AMENDMENT
This plan is amended by replacing the definition of “emergency” under the
Utilization Review Features section and the Utilization Review Features —
Corphealth section with the following:
“Emergency” means a sickness or injury that manifests itself by acute symptoms
of sufficient severity, including, but not limited to severe pain. An emergency
requires that a prudent layperson, who possesses an average knowledge of health
and medicine, could reasonably expect the absence of immediate medically
necessary care to result in:
1. placing the health of the individual in serious jeopardy, or with respect to
a pregnant woman, placing the health of the woman or her unborn child in serious
jeopardy;
2. serious impairment to bodily functions; or
3. serious dysfunction of any bodily organ or part.
Except as stated in this rider, nothing contained in this rider changes or
affects any other terms of this certificate.
CERTIFICATE AMENDMENT
This plan’s Major Medical provisions are amended so that we cover charges for a
Human Papillomavirus Vaccine (HPV) that is approved for use by the Federal Food
and Drug Administration.
What we pay is subject to all the terms and conditions of the plan. Except as
stated in this rider, nothing contained in this rider changes or affects any
other terms of this certificate.
CERTIFICATE AMENDMENT
The plan’s major medical provisions are amended so that we cover charges for
clinical breast exams for women who are covered persons as follows:
We cover charges for a clinical breast exam every year for women age 40 and
over, and every three years for women ages 20 through 39.
As used in this rider:
“Clinical Breast Exam” means a physical examination of the breast in accordance
with clinical practice guidelines for the purpose of early detection and
prevention of breast cancer.
What we pay is subject to all the terms and conditions of the plan. Except as
stated in this rider, nothing contained in this rider changes or affects any
other terms of this certificate.
CERTIFICATE AMENDMENT
This rider amends this plan’s Major Medical provisions so that we cover charges
for mammograms for a covered person as follows.
(a) one baseline mammogram for a woman age 35 through 39;
(b) a mammogram every year for a woman age 40 or older; and
(c) a mammogram for a woman under age 40 ( i ) with a personal or family history
of breast cancer; ( ii ) whose genetic testing was positive; or ( iii ) who has
other risk factors, at the age and intervals considered necessary by her doctor.
This plan will also cover charges for ultrasound screenings when a mammogram
shows heterogeneous or dense breast tissue. We treat these charges the same way
we treat covered charges for a sickness. But what we pay is subject to all of
the terms of this plan, and to the above limitations.
Except as stated in this rider, nothing contained in this rider changes or
affects any other terms of this certificate.
The Guardian Life Insurance Company of America Vice President, Group Products
CERTIFICATE AMENDMENT
This plan’s major medical provisions are amended so that we cover charges for
amino acid-based elemental formulas for the treatment of eosinophilic disorders
and short bowel syndrome. A doctor must provide a written order for the formula,

 



--------------------------------------------------------------------------------



 



indicating that it is medically necessary. What we pay is subject to all the
terms of this plan. Except as stated in this rider, nothing contained in this
rider changes or affects any other terms of this certificate.
CERTIFICATE AMENDMENT
This rider amends this plan’s major medical provisions so that any references to
the coverage, limitation or exclusion of services being based on the happening
of an event while covered under this plan is deleted. Except as stated in this
rider, nothing contained in this rider changes or affects any other terms of
this certificate.
ELIGIBILITY FOR DENTAL COVERAGE
Employee Coverage
Eligible Employees To be eligible for employee coverage you must be an active
full-time/part-time employee or a qualified retiree. And you must belong to a
class of employees covered by this plan.
When Your Coverage Starts
Employee benefits are scheduled to start on your effective date. But you must be
actively at work on a full-time/part-time basis unless you are a qualified
retiree, on the scheduled effective date. And you must have met all of the
applicable conditions explained above, and any applicable waiting period. If you
are an active full-time employee and are not actively at work on the date your
insurance is scheduled to start, we will postpone your coverage until the date
you return to active full-time work.
If you are a qualified retiree, you can not be confined in a health care
facility on the scheduled effective date of coverage. If you are confined on
that date, we will postpone your coverage until the day after you are
discharged. And you must also have met all of the applicable conditions of
eligibility and any applicable waiting period in order for coverage to start.
Sometimes, your effective date is not a regularly scheduled work day. But
coverage will still start on that date if you were actively at work on a
full-time basis on your last regularly scheduled work day.
When Your Coverage Ends
If you are an active full-time employee, your coverage ends on the last day of
the month your active full-time service ends for any reason, other than
disability. Such reasons include death, retirement (except for qualified
retirees), layoff, leave of absence and the end of employment. It also ends on
the date you stop being a member of a class of employees eligible for insurance
under this plan, or when this plan ends for all employees. And it ends when this
plan is changed so that benefits for the class of employees to which you belong
ends.
If you are required to pay all or part of the cost of this coverage and you fail
to do so, your coverage ends. It ends on the last day of the period for which
you made the required payments, unless coverage ends earlier for other reasons.
Read this booklet carefully if your coverage ends. You may have the right to
continue certain group benefits for a limited time.
Dependent Coverage
Eligible Dependents For Dependent Dental Benefits
Your eligible dependents are: your legal spouse; your same sex domestic partner
who meets the eligibility criteria on the Domestic Partner statement; your
unmarried dependent children until the last day of the month which they turn age
19; and your unmarried dependent children, from age 19 until the last day of the
month in which the child turns age 25, who are enrolled as full-time students at
accredited schools with a minimum of 9 credit hours. Unmarried dependent
children include your dependent grandchildren who reside with you or if you are
named in a court order as having legal custody or the parent of the
grandchild(ren) is an eligible dependent child(ren) of your same sex domestic
partner if they meet the criteria for unmarried natural children and their
primary residence is with the employee.
Adopted Children And Step-Children
Your “unmarried dependent children” include your legally adopted children and,
if they depend on you for most of their support and maintenance, your
step-children. We treat a child as legally adopted from the time the child is
placed in your home for the purpose of adoption. We treat such a child this way
whether or not a final adoption order is ever issued.

 



--------------------------------------------------------------------------------



 



Dependents Not Eligible
We exclude any dependent who is insured by this plan as an employee. And we
exclude any dependent who is on active duty in any armed force.
Handicapped Children
You may have an unmarried child with a mental or physical handicap, or
developmental disability, who can’t support himself or herself. Subject to all
of the terms of this coverage and the plan, such a child may stay eligible for
dependent benefits past this coverage’s age limit.
The child will stay eligible as long as he or she stays unmarried and unable to
support himself or herself, if: (a) his or her conditions started before he or
she reached this coverage’s age limit; (b) he or she became insured by this
coverage before he or she reached the age limit, and stayed continuously insured
until he or she reached such limit; and (c) he or she depends on you for most of
his or her support and maintenance.
But, for the child to stay eligible, you must send us written proof that the
child is handicapped and depends on you for most of his or her support and
maintenance. You have 31 days from the date the child reaches the age limit to
do this. We can ask for periodic proof that the child’s condition continues.
But, after two years, we can’t ask for this proof more than once a year. The
child’s coverage ends when yours does.
Waiver Of Dental Late Entrants Penalty
If you initially waived dental coverage for your spouse or eligible dependent
children under this plan because they were covered under another group plan, and
you now elect to enroll them in the dental coverage under this plan, the Penalty
for Late Entrants provision will not apply to them with regard to dental
coverage provided their coverage under the other plan ends due to one of the
following events: (a) termination of your spouse’s employment; (b) loss of
eligibility under your spouse’s plan; (c) divorce; (d) death of your spouse; or
(e) termination of the other plan.
But you must enroll your spouse or eligible dependent children in the dental
coverage under this plan within 30 days of the date that any of the events
described above occur. In addition, the Penalty for Late Entrants provision for
dental coverage will not apply to your spouse or eligible dependent children if:
(a) you are under legal obligation to provide dental coverage due to a
court-order; and (b) you enroll them in the dental coverage under this plan
within 30 days of the issuance of the court-order.
When Dependent Coverage Starts
In order for your dependent coverage to begin you must already be insured for
employee coverage or enroll for employee and dependent coverage at the same
time. Subject to the “Exception” stated below and to all of the terms of this
plan, the date your dependent coverage starts depends on when you elect to
enroll your initial dependents and agree to make any
required payments.
If you do this on or before your eligibility date, the dependent’s coverage is
scheduled to start on the later of your eligibility date and the date you become
insured for employee coverage.
If you do this within the enrollment period, the coverage is scheduled to start
on the later of the date you sign the enrollment form; and the date you become
insured for employee coverage.
If you do this after the enrollment period ends, each of your initial dependents
is a late entrant and is subject to any applicable late entrant penalties. The
dependent’s coverage is scheduled to start on the date you sign the enrollment
form.
Once you have dependent coverage for your initial dependents, you must notify us
when you acquire any new dependents and agree to make any additional payments
required for their coverage.
If you do this within 31 days of the date the newly acquired dependent becomes
eligible, the dependent’s coverage will start on the date the dependent first
becomes eligible. If you fail to notify us on time, the newly acquired
dependent, when enrolled, is a late entrant and is subject to any applicable
late entrant penalties. The late entrant’s coverage is scheduled to start on the
date you sign the enrollment form.
Exception If a dependent, other than a newborn child, is confined to a hospital
or other health care facility; or is home-confined; or is unable to carry out
the normal activities of someone of like age and sex on the date his dependent
benefits would otherwise start, we will postpone the effective date of such
benefits until the day after his discharge from such facility; until home
confinement ends; or until he resumes the normal activities of someone of like
age and sex.

 



--------------------------------------------------------------------------------



 



Newborn Children We cover your newborn child for dependent benefits, from the
moment of birth, if you are already covered for dependent child coverage when
the child is born. If you do not have dependent coverage when the child is born,
we cover the child for the first 31 days from the moment of birth. To continue
the child’s coverage past the 31 days, you must enroll the child and agree to
make any required premium payments within 31 days of the date the child is born.
If you fail to do this, the child’s coverage will end at the end of the 31 days,
and once the child is enrolled, the child is a late entrant, is subject to any
applicable late entrant penalties, and will be covered as of the date you sign
the enrollment form.
When Dependent Coverage Ends
Dependent coverage ends on the last day of the month for all of your dependents
when your coverage ends. But if you die while insured, we’ll automatically
continue dependent benefits for those of your dependents who were insured when
you died. We’ll do this for six months at no cost, provided: (a) the group plan
remains in force; (b) the dependents remain eligible dependents; and (c) in the
case of a spouse, the spouse does not remarry.
If a surviving dependent elects to continue his or her dependent benefits under
this plan’s “Federal Continuation Rights” provision, or under any other
continuation provision of this plan, if any, this free continuation period will
be provided as the first six months of such continuation. Premiums required to
be paid by, or on behalf of a surviving dependent will be waived for the first
six months of continuation, subject to restrictions (a), (b) and (c) above.
After the first six months of continuation, the remainder of the continuation
period, if any, will be subject to the premium requirements, and all of the
terms of the “Federal Continuation Rights” or other continuation provisions.
Dependent coverage also ends for all of your dependents when you stop being a
member of a class of employees eligible for such coverage. And it ends when this
plan ends, or when dependent coverage is dropped from this plan for all
employees or for an employee’s class.
If you are required to pay all or part of the cost of dependent coverage, and
you fail to do so, your dependent coverage ends. It ends on the last day of the
period for which you made the required payments, unless coverage ends earlier
for other reasons.
An individual dependent’s coverage ends when he or she stops being an eligible
dependent. This happens to a child at 12:01 a.m. on the date the child attains
this coverage’s age limit, when he or she marries, or when a step-child is no
longer dependent on you for support and maintenance. It happens to a spouse when
a marriage ends in legal divorce or annulment. Read this plan carefully if
dependent coverage ends for any reason. Dependents may have the right to
continue certain group benefits for a limited time.
CERTIFICATE AMENDMENT
This rider amends the “Dependent Coverage” provisions as follows: An employee’s
same sex domestic partner will be eligible for dental coverage under this plan.
Coverage will be provided subject to all the terms of this plan and to the
following limitations: To qualify for such coverage, both the employee and his
or her domestic partner must: be 18 years of age or older; be unmarried,
constitute each other’s sole domestic partner and not have had another domestic
partner in the last 12 months; share the same permanent address for at least 12
consecutive months and intend to do so indefinitely; share joint financial
responsibility for basic living expenses including food, shelter and medical
expenses; not be related by blood to a degree that would prohibit marriage in
the employee’s state of residence; and be financially interdependent which must
be demonstrated by at least four of the following:
a. ownership of a joint bank account;

b. ownership of a joint credit account;

c. evidence of a joint mortgage or lease;

d. evidence of joint obligation on a loan;

e. joint ownership of a residence;

f. evidence of common household expenses such as utilities or telephone;

g. execution of wills naming each other as executor and/or beneficiary;

h. granting each other durable powers of attorney;

i. granting each other health care powers of attorney;

j. designation of each other as beneficiary under a retirement benefit account;
or

k. evidence of other joint financial responsibility.
The employee must complete a “Declaration of Domestic Partnership” attesting to
the relationship.
The domestic same sex partner’s dependent children will be eligible for coverage
under this plan on the same basis as if the children were the employee’s
dependent children.

 



--------------------------------------------------------------------------------



 



Coverage for the domestic partner and his or her dependent children ends when
the domestic partner no longer meets the qualifications of a domestic partner as
indicated above. Upon termination of a same sex domestic partnership, a
“Statement of Termination” must be completed and filed with the employer.
Once the employee submits a “Statement of Termination,” he or she may not enroll
another domestic partner for a period of 12 months from the date of the previous
termination.
And, the same sex domestic partner and his or her children will be not eligible
for: a. survivor benefits upon the employee’s death as explained under the “When
Dependent Coverage Ends” section; or b. continuation of dental coverage as
explained under the “Federal Continuation Rights” section and under any other
continuation rights section of this plan, unless the employee is also eligible
for and elects continuation.
This rider is a part of this plan. Except as stated in this rider, nothing
contained in this rider changes or affects any other terms of this plan.
DENTAL HIGHLIGHTS
This page provides a quick guide to some of the Dental Expense Insurance plan
features which people most often want to know about. But it’s not a complete
description of your Dental Expense Insurance plan. Read the following pages
carefully for a complete explanation of what we pay, limit and exclude.
Benefit Year Cash Deductible for Non-Orthodontic Services — None
Payment Rates:
For Group I Services — 100%
For Group II Services — 100%
For Group III Services — 100%
For Group IV Services — 100%
Benefit Year Payment Limit for Non-Orthodontic Services
For Group I, II and III Services — Unlimited
Lifetime Payment Limit for Orthodontic Treatment
For Group IV Services — Unlimited
DENTAL EXPENSE INSURANCE
This insurance will pay many of your and your covered dependents’ dental
expenses. What we pay and the terms for payment are explained below.
Covered Charges
Covered charges are reasonable and customary charges for the dental services
named in the List of Covered Dental Services. By reasonable, we mean the charge
is the dentist’s usual charge for the service furnished. But if more than one
type of service can be used to treat a dental condition, we have the right to
consider charges for the least expensive one which meets the accepted standards
of dental practice. By customary, we mean the charge made for the given dental
condition isn’t more than the usual charge made by most other dentists with
similar training and experience in the same geographic area. We only pay for
covered charges incurred by a covered person while he’s insured. A covered
charge for a crown, bridge or cast restoration is incurred on the date the tooth
is prepared. A covered charge for any other prosthetic device is incurred on the
date the master impression is made. A covered charge for root canal treatment is
incurred on the date the pulp chamber is opened. A covered charge for
orthodontic treatment is incurred on the date the active appliance is first
placed. All other covered charges are incurred on the date the services are
furnished.
Pre-Treatment Review
When the expected cost of a proposed course of treatment is $300.00 or more, the
covered person’s dentist must send us a treatment plan before he starts. This
must be done on a form acceptable to The Guardian. The treatment plan must
include: (a) a list of the services to be done, using the American Dental
Association Nomenclature and codes; (b) the itemized cost of each service; and
(c) the estimated length of treatment. Dental X-rays, study models and whatever
else we need to evaluate the treatment plan must be sent to us, too. A treatment
plan must always be sent to us before orthodontic treatment starts. We review
the treatment plan and estimate what we will pay. The estimate will be sent to
the

 



--------------------------------------------------------------------------------



 



covered person’s dentist. If we don’t agree with a treatment plan, or if one is
not sent in, we have the right to base our payments on treatment suited to the
covered person’s condition by accepted standards of dental practice.
Pre-treatment review is not a guarantee of what we will pay. It tells the
covered person and his dentist, in advance, what we would pay for the covered
dental services named in the treatment plan. But payment is conditioned on:
(a) the work being done as proposed and while the covered person is insured; and
(b) the deductible and payment limit provisions and all
of the other terms of this plan. Emergency treatment, oral examinations, dental
X-rays and teeth cleaning are part of a course of treatment, but may be done
before the pre-treatment review is made.
Benefits From Other Sources
This plan supplements the medical plan provided by your employer, if any. This
plan, and your employer’s medical plan, if any, may provide benefits for the
same charges. If they do, we subtract what your employer’s medical plan, if any,
pays from what we’d otherwise pay.
Other plans may furnish similar benefits, too. For instance, you may be covered
by this plan and a similar plan through your spouse’s employer. If you are, we
coordinate our benefits with the benefits from these other plans. We do this so
no one gets more in benefits than the charges he incurs. Read “Coordination of
Benefits” to see how this works.
The Benefit Provision — Qualifying For Benefits
Group I, II And III Non-Orthodontic Services
We pay for Group I, II and III covered charges at the applicable payment rate.
All charges must be incurred while the covered person is insured. What we pay is
based on all of the terms of this plan.
Group IV Orthodontic Services
This plan provides benefits for Group IV orthodontic services. We pay for Group
IV covered charges at the applicable payment rate. Using the treatment plan, we
calculate the total benefit we will pay. We divide this into equal payments,
which we spread out over the shorter of two years or the proposed length of
treatment.
We make the initial payment when the active appliance is first placed. We make
further payments at the end of each subsequent three month period. But treatment
must continue and the covered person must stay insured. What we pay is based on
all of the terms of this plan. Orthodontic benefits won’t be charged against the
benefit year payment limit which applies to all other services.
Payment Rates Benefits for covered charges are paid at the following rates:

Benefits for Group I Services are paid at a rate of 100%

Benefits for Group II Services are paid at a rate of 100%

Benefits for Group III Services are paid at a rate of 100%

Benefits for Group IV Services are paid at a rate of 100%
After This Insurance Ends
We won’t pay for charges incurred after this insurance ends. But we pay for the
following if all work is finished in the 31 days after this insurance ends:
(a) a crown, bridge or cast restoration, if the tooth is prepared before the
insurance ends; (b) any other prosthetic device, if the master impression is
made before the insurance ends; and (c) root canal treatment, if the pulp
chamber is opened before the insurance ends. Benefits for orthodontic treatment
will only be paid to the end of the month in which the insurance ends. The final
payment will be pro-rated.
Special Limitations
Penalty For Late Entrants
We won’t cover charges incurred by a late entrant for: (1) Group II services
until 6 months from the date he is insured by this plan; (2) Group III services
until 12 months from the date he is insured by this plan; and (3) orthodontic
treatment done in the first 24 months he is insured by this plan. However, this
limitation will not apply to covered charges due solely to an injury suffered
while insured.
Charges not covered due to this provision are not considered covered dental
services and cannot be used to satisfy this

 



--------------------------------------------------------------------------------



 



plan’s deductibles. A late entrant is a person who: (1) becomes insured more
than 31 days after he is eligible; or (2) becomes insured again, after his
coverage lapsed because he did not make required payments.
Teeth Lost Before A Covered Person Became Insured By This Plan
A covered person may have lost one or more teeth before he became insured by
this plan. Except as explained below, we won’t pay for a prosthetic device which
replaces such teeth unless the device also replaces one or more natural teeth
lost or extracted after the covered person became insured by this plan.
If This Plan Replaces Another Plan
This plan may be replacing another plan your employer had with some other
insurer.
We don’t want anyone to lose benefits when this happens. So we pay for certain
charges incurred before this plan starts, if: (1) the covered person was insured
by the old plan; and (2) the old plan would have paid for such charges. But this
plan must start right after the old plan ends. And the covered person must be
insured by this plan from the start.
We limit what we pay to the lesser of: (1) what the old plan would have paid; or
(2) what we would otherwise pay. And we deduct any benefits actually paid by the
old plan under any extension provision.
In the first benefit year of this plan, we also reduce this plan’s deductibles
by the amount of covered charges applied against the old plan’s deductible. And,
in the first benefit year, we charge benefits which were paid by the old plan
against this plan’s payment limits.
Exclusions

•    We won’t pay for:

•    Oral hygiene, plaque control or diet instruction.

•    Precision attachments.

•    We won’t pay for:

•    Treatment which does not meet accepted standards of dental practice.

•    Treatment which is experimental in nature.

•    We won’t pay for any appliance or prosthetic device used to:

•    Change vertical dimension.

•    Restore or maintain occlusion, except to the extent that this plan covers
orthodontic treatment.

•    Splint or stabilize teeth for periodontic reasons.

•    Replace tooth structure lost as a result of abrasion or attrition.

•    Treat disturbances of the temporomandibular joint.

•    We won’t pay for any service furnished for cosmetic reasons. This includes,
but is not limited to:

•    Characterizing and personalizing prosthetic devices.

•    Making facings on prosthetic devices for any teeth in back of the second
bicuspid.

•    We won’t pay for replacing an appliance or prosthetic device with a like
appliance or device, unless:

•    It is at least ten years old and can’t be made usable.

•    It is damaged while in the covered person’s mouth in an injury suffered
while insured, and can’t be fixed.

•    We won’t pay for:

•    Replacing a lost, stolen or missing appliance or prosthetic device.

•    Making a spare appliance or device.

•    We won’t pay for treatment needed due to:

•    An on-the-job or job-related injury.

•    A condition for which benefits are payable by Worker’s Compensation or
similar laws.

•    We won’t pay for treatment for which no charge is made. This usually means
treatment furnished by:

•    The covered person’s employer, labor union or similar group, in its dental
or medical department or clinic.

•    A facility owned or run by any governmental body.

•    Any public program, except Medicaid, paid for or sponsored by any
government body.

But if a charge is made and we are legally required to pay it, we will.
List of Covered Dental Services
The services covered by this plan are named in this list. Each service on this
list has been placed in one of four groups. A separate payment rate applies to
each group. Group I is made up of preventive services. Group II is made up of
basic services. Group III is made up of major services. Group IV is made up of
orthodontic services.
All covered dental services must be furnished by or under the direct supervision
of a dentist. And they must be usual and necessary treatment for a dental
condition.

 



--------------------------------------------------------------------------------



 



Group I — Preventive Dental Services

(Non-Orthodontic)
Prophylaxis And Fluoride Treatments
Prophylaxis (limited to two treatments in the calendar year, month period) —
Allowance includes the complete removal of explorer-detectable calculus, soft
deposits, plaque, stains, and the smoothing of tooth surfaces above the gingival
attachment.
Topical application of fluoride, including prophylaxis, (limited to covered
persons under age 14 and limited to one treatment in any six consecutive month
period).
Space Maintainers (Limited to covered persons under age 16 and limited to
initial appliance only) Allowance includes all adjustments in the first six
months after installation:

•   Fixed, unilateral, band or stainless steel crown type.   •   Removal,
bilateral type.

Fixed And Removable Appliances
To Inhibit Thumbsucking — (Limited to covered persons under age 14 and limited
to initial appliance only) — Allowance includes all adjustments in the first six
months after installation.
Diagnostic Services
Allowance includes examination and diagnosis — x-rays.

•   Full mouth series of at least 14 films including bitewings, if needed
(limited to once in any 36 consecutive month period).   •   Bitewing films
(limited to a maximum of four films, in one visit, in any twelve consecutive
month period).   •   Intraoral periapical or occlusal x-rays — single films.   •
  Extraoral superior or inferior maxillary film.   •   Panoramic film, maxilla
and mandible, allowable only when necessary to diagnose accidental injury, or in
conjunction with cyst or tumor removal.

Dental Sealants (Limited to the unrestored permanent molars of covered persons
under age 19 and limited to one treatment in any 12 consecutive month period).
Office Visits And Examinations
Oral examination (limited to two examinations in any twelve consecutive month
period).

Emergency palliative treatment and other non-routine, unscheduled visits. We pay
for this only if no other service (except x-rays) is rendered during the visit.
Group II — Basic Dental Services
(Non-Orthodontic)
Office Visits And Examinations
Diagnostic consultation with a dentist other than the one providing treatment
(limited to one consultation for each dental specialty in any 12 consecutive
month period) — We pay for this only if no other service is rendered during
the visit.
Diagnostic Services Allowance includes examination and diagnosis.

•   Diagnostic casts, when necessary to diagnose complex restorative cases.   •
  Biopsy and examination of oral tissue.

Restorative Services Multiple restorations on one surface will be considered one
restoration. Also see “Major Restorative Services”. Allowance includes
insulating base and local anesthesia.

•   Amalgam restorations (primary or permanent teeth).   •   Cavities involving
one surface, two surfaces and three or more surfaces.   •   Synthetic
restorations: Allowable includes curing light and etchant.   •   Anterior teeth
— per restoration: Acrylic or plastic filling — Class I and III types; Composite
resin — Class I and III types 2330; Composite resin — involving incisal angle.

 



--------------------------------------------------------------------------------



 



•   Bicuspid teeth — Composite resin — Class V type.
  •   Crowns: Acrylic or plastic, without metal, and Stainless steel.

(Non-Orthodontic)

•   Pins: Pin retention, exclusive of restorative material — used in lieu of
cast restorations.
  •   Recementation: Inlay or onlay, Crown, and Bridge.

Endodontic Services
Allowance includes all endodontic treatment within 12 months.

•   Pulp capping, direct, for full or new pulpal exposure.   •  
Remineralization (Calcium Hydroxide), as a separate procedure.   •   Vital
pulpotomy.   •   Apexification, therapeutic apical closure.   •   Root canal
therapy on non-vital (nerve-dead) teeth. Allowance includes routine x-rays and
cultures, but excludes final restoration.   •   Anterior, bicuspid, or molar
teeth.   •   Apicoectomy, as a separate procedure or in conjunction with other
endodontic procedures. Allowance includes retrograde filling.

Periodontic Services
Allowance includes the treatment plan, local anesthetics and post-operative
care.

•   Non-Surgical Services:   •   Periodontal root planing — As necessary for
substantial bone and attachment loss (limited to one treatment per area in any
24 month period).   •   Occlusal adjustment — Allowable only when done in
conjunction with periodontal surgery.   •   Surgical Services (limited to one
treatment per area in any 36 month period):   •   Gingivectomy, per tooth — Less
than 3 teeth and not incidental to crown preparations.   •   Osseous surgery,
per quadrant — Including all necessary (associated) surgical procedures.   •  
Mucogingival Surgery (pedicle soft tissue graft, sliding horizontal flap, free
soft tissue graft).

Oral Surgery
Allowance includes diagnosis, the treatment plan, local anesthetics and
post-surgical care.

•   Extractions:   •   Uncomplicated non-surgical extraction, one or more teeth.
  •   Surgical removal of erupted teeth, involving tissue flap and bone removal.
  •   Surgical removal of impacted teeth.

(Non-Orthodontic)
Other Surgical Procedures

•   Alveolectomy, per quadrant.   •   Stomatoplasty with ridge extension, per
arch.   •   Removal of mandibular tori, per quadrant.   •   Excision of
hyperplastic tissue.   •   Excision of pericoronal gingiva, per tooth.   •  
Removal of palatal torus.   •   Removal of cyst or tumor — not associated with
the removal of impacted teeth.   •   Incision and drainage of abscess.   •  
Closure of oral fistula or maxillary sinus.   •   Reimplantation of tooth.   •  
Frenectomy.   •   Suture of soft tissue injury.   •   Sialolithotomy for removal
of salivary calculus.   •   Closure of salivary fistula.   •   Dilation of
salivary duct.   •   Sequestrectomy for osteomyelitis or bone abscess,
superficial.   •   Maxillary sinusotomy for removal of tooth fragment or foreign
body.

Prosthodontic Services
Specialized techniques and characterization are not covered. Also see “Major
Prosthodontic Services”.

 



--------------------------------------------------------------------------------



 



•   Denture repairs, acrylic: Repairing dentures, no teeth damaged; Repairing
dentures and replace one or more broken teeth; and Replacing one or more broken
teeth, no other damage.   •   Denture repairs, metal — Allowance based on the
extent and nature of damage and on the type of materials involved.   •   Full or
partial denture rebase, jump case (limited to once per denture in any 36
consecutive month period).   •   Full or partial denture reline (limited to once
per denture in any 12 consecutive month period): Office reline; Cold cure;
Laboratory reline.   •   Denture adjustments (limited to adjustments by a
dentist other than the one providing the denture, and adjustments are more than
6 months after the initial installation).   •   Tissue conditioning (limited to
a maximum of 2 treatments per arch in any 12 consecutive month period).   •  
Adding teeth to partial dentures to replace extracted natural teeth.   •  
Repairs to crowns and bridges — allowance based on the extent and nature of
damage and the type of materials involved).

Other Services — General anesthesia in connection with surgical procedures only.

  •   Injectable antibiotics needed solely for treatment of a dental condition.

Group III — Major Dental Services
(Non-Orthodontic)
Restorative Services Cast restorations and crowns are covered only when needed
because of decay or injury, and only when the tooth cannot be restored with a
routine filling material. Allowance includes insulating bases, temporization and
minor associated gingival involvement. Also see “Basic Restorative Services”.

•   Inlays.   •   Onlays, in the presence of an inlay.   •   Crowns and Posts:
Acrylic with metal. Porcelain, Porcelain with metal, Full cast metal (other than
stainless steel), 3/4 cast metal (other than stainless steel), Cast post and
core, in addition to crown (not a thimble coping), Steel post and composite or
amalgam core, in addition to crown, and Cast dowel pin (one-piece cast with
crown) — Allowance based on type of crown, Crown build-up - Necessitated by loss
of natural tooth structure.

Prosthodontic Services
Specialized technique and characterizations are not covered. Also see “Basic
Prosthodontic Services”.

•   Fixed bridges — Each abutment and each pontic makes up a unit in a bridge.  
•   Bridge abutments — See inlays and crowns under “Major Restorative Services”.
  •   Bridge Pontics: Cast metal, sanitary, Plastic or porcelain with metal, and
Slotted pontic.   •   Simple stress breakers, per unit.   •   Dentures —
Allowance includes all adjustments done by the dentist furnishing the denture in
the first 6 months after installation. Temporary dentures older than one year
are considered to be a permanent appliance.   •   Full dentures, upper or lower.
  •   Partial dentures — Allowance includes base, all clasps, rests and teeth.  
•   Unilateral, one piece chrome casting, clasp attachment, including pontics.  
•   Upper, with two chrome clasps with rests, acrylic base.   •   Upper, with
chrome palatal bar and clasps, acrylic base.   •   Lower, with two chrome clasps
with rests, acrylic base.   •   Lower, with chrome lingual bar and clasps,
acrylic base.   •   Stayplate base, upper or lower (anterior teeth only).

Group IV — Orthodontic Services
Orthodontic Services

•   Any Group I, II or III service in connection with orthodontic treatment.   •
  Surgical exposure of impacted or unerupted teeth in connection with
orthodontic treatment - Allowance includes routine x-rays, local anesthetics and
post-surgical care.   •   Active appliances — All types — Allowance includes
diagnostic services, the treatment plan, the fitting, making and placing of the
active appliance, and all related office visits including post-treatment
stabilization.

ELIGIBILITY FOR PRESCRIPTION DRUG COVERAGE

Employee Coverage
Eligible Employees To be eligible for employee coverage you must be an active
full-time/part-time employee or a qualified retiree. And you must belong to a
class of employees covered by this plan.

 



--------------------------------------------------------------------------------



 



When Your Coverage Starts
Employee benefits are scheduled to start on the effective date shown on the
sticker attached to the inside front cover of this booklet. But you must be
actively at work on a full-time/part-time basis, unless you are disabled or
unless you are a qualified retiree, on the scheduled effective date. And you
must have met all of the applicable conditions explained above, and any
applicable waiting period. If you are an active full-time employee and are not
actively at work on any date your insurance is scheduled to start, unless you
are disabled, we will postpone your coverage until you return to active
full-time work.
If you are a qualified retiree, you can not be confined in a health care
facility on the scheduled effective date of coverage. If you are confined on
that date, we will postpone your coverage until the day you are discharged. And
you must also have met all of the applicable conditions of eligibility and any
applicable waiting period in order for coverage to start.
Sometimes, the effective date shown on the sticker is not a regularly scheduled
work day. But coverage will still start on that date if you were actively at
work on a full-time basis on your last regularly scheduled work day.
When Your Coverage Ends
If you are an active full-time/part-time employee, your coverage ends on the
date your active full-time service ends for any reason, other than disability.
Such reasons include death, retirement (except for qualified retirees), layoff,
leave of absence and the end of employment. It also ends on the date you stop
being a member of a class of employees eligible for insurance under this plan,
or when this plan ends for all employees. And it ends when this plan is changed
so that benefits for the class of employees to which you belong ends. Read this
booklet carefully if your coverage ends. You may have the right to continue
certain group benefits for a limited time.
Dependent Coverage
Eligible Dependents For Dependent Prescription Drug Benefits
Your eligible dependents are: your legal spouse; your same sex domestic partner
who meets the eligibility criteria on the Domestic Partner statement; your
unmarried dependent children until the end of the month in which they
turn age 19; and your unmarried dependent children, from age 19 until the end of
the month of their 25th birthday, who are enrolled as full-time students at
accredited schools with a minimum of 9 credit hours.
Unmarried dependent children include your dependent grandchildren who reside
with you or if you are named in a court order as having legal custody or the
parent of the grandchild(ren) is an eligible dependent child(ren) of your same
sex domestic partner if they meet the criteria for unmarried natural children
and their primary residence is with the employee.
Adopted Children And Step-Children
Your “unmarried dependent children” include your legally adopted children and,
if they depend on you for most of their support and maintenance, your
step-children. We treat a child as legally adopted from the time the child is
placed in your home for the purpose of adoption. We treat such a child this way
whether or not a final adoption order is ever issued.
Dependents Not Eligible
We exclude any dependent who is insured by this plan as an employee. And we
exclude any dependent who is on active duty in any armed force.
Handicapped Children
You may have an unmarried child with a mental or physical handicap, or
developmental disability, who can’t support himself or herself. Subject to all
of the terms of this coverage and the plan, such a child may stay eligible for
dependent benefits past this coverage’s age limit.
The child will stay eligible as long as he or she stays unmarried and unable to
support himself or herself, if: (a) his or her conditions started before he or
she reached this coverage’s age limit; (b) he or she became insured by this
coverage before he or she reached the age limit, and stayed continuously insured
until he or she reached such limit; and (c) he or she depends on you for most of
his or her support and maintenance.
But, for the child to stay eligible, you must send us written proof that the
child is handicapped and depends on you for

 



--------------------------------------------------------------------------------



 



most of his or her support and maintenance. You have 31 days from the date the
child reaches the age limit to do this. We can ask for periodic proof that the
child’s condition continues. But, after two years, we can’t ask for this proof
more than once a year. The child’s coverage ends when yours does.
When Dependent Coverage Starts
In order for your dependent coverage to begin you must already be insured for
employee coverage, or enroll for employee and dependent coverage at the same
time. The date your dependent coverage starts depends on when you elect to
enroll your initial dependents and agree to make any required payments.
The date your dependent coverage starts depends on when you elect to enroll your
initial dependents, submit each dependent’s signed health statement, and agree
to make any required payments.
If you do this on or before your eligibility date, the dependent’s coverage is
scheduled to start on the later of your eligibility date and the date you become
insured for employee coverage. If you do this within or after the enrollment
period, the coverage is scheduled to start on the later of the date you sign the
enrollment form and the date you become insured for employee coverage. Once you
have dependent coverage for your initial dependents, you must notify us when you
acquire any new dependents and agree to make any additional payments required
for their coverage. A newly acquired dependent will be covered from the later of
the date you notify us and agree to make any additional payments, and the date
the newly acquired dependent is first eligible.
Newborn Children We cover your newborn child for dependent benefits, from the
moment of birth if, you are already covered for dependent child coverage when
the child is born. If you do not have dependent coverage when the child is born,
we cover the child for the first 31 days from the moment of birth. To continue
the child’s coverage past the 31 days, you must enroll the child and agree to
make any required premium payments within 31 days of the date the child is born.
If you fail to do this, the child won’t be covered until you enroll the child
and agree to make any required premium payments.
When Dependent Coverage Ends
Dependent coverage ends on the last day of the month for all of your dependents
when your coverage ends. But if you die while insured, we’ll automatically
continue dependent benefits for those of your dependents who were insured when
you died. We’ll do this for six months at no cost, provided: (a) the group plan
remains in force; (b) the dependents remain eligible dependents; and (c) in the
case of a spouse, the spouse does not remarry.
If a surviving dependent elects to continue his or her dependent benefits under
this plan’s “Federal Continuation Rights” provision, or under any other
continuation provision of this plan, if any, this free continuation period will
be provided as the first six months of such continuation. Premiums required to
be paid by, or on behalf of a surviving dependent will be waived for the first
six months of continuation, subject to restrictions (a), (b) and (c) above.
After the first six months of continuation, the remainder of the continuation
period, if any, will be subject to the premium requirements, and all of the
terms of the “Federal Continuation Rights” or other continuation provisions.
Dependent coverage also ends for all of your dependents when you stop being a
member of a class of employees eligible for such coverage. And it ends when this
plan ends, or when dependent coverage is dropped from this plan for all
employees or for an employee’s class.
If you are required to pay all or part of the cost of dependent coverage, and
you fail to do so, your dependent coverage ends. It ends on the last day of the
period for which you made the required payments, unless coverage ends earlier
for other reasons.
An individual dependent’s coverage ends when he or she stops being an eligible
dependent. This happens to a child at 12:01 a.m. on the date the child attains
this coverage’s age limit, when he or she marries, or when a step-child is no
longer dependent on you for support and maintenance. It happens to a spouse when
a marriage ends in legal divorce or annulment. Read this plan carefully if
dependent coverage ends for any reason. Dependents may have the right to
continue certain group benefits for a limited time.’
CERTIFICATE AMENDMENT
This rider amends the “Dependent Coverage” provisions as follows:

An employee’s domestic partner will be eligible for prescription drug coverage
under this plan. Coverage will be provided subject to all the terms of this plan
and to the following limitations:

To qualify for such coverage, both the employee and his or her domestic partner
must: be 18 years of age or older; be unmarried, constitute each other’s sole
domestic partner and not have had another domestic partner in the last
12 months; share the same permanent address for at least 12 consecutive months
and intend to do so indefinitely; share

 



--------------------------------------------------------------------------------



 



joint financial responsibility for basic living expenses including food, shelter
and medical expenses; not be related by blood to a degree that would prohibit
marriage in the employee’s state of residence; and be financially interdependent
which must be demonstrated by at least four of the following:
a. ownership of a joint bank account;
b. ownership of a joint credit account;
c. evidence of a joint mortgage or lease;
d. evidence of joint obligation on a loan;
e. joint ownership of a residence;
f. evidence of common household expenses such as utilities or telephone;
g. execution of wills naming each other as executor and/or beneficiary;
h. granting each other durable powers of attorney;
i. granting each other health care powers of attorney;
j. designation of each other as beneficiary under a retirement benefit account;
or
k. evidence of other joint financial responsibility.
The employee must complete a “Declaration of Domestic Partnership” attesting to
the relationship.
The domestic partner’s dependent children will be eligible for coverage under
this plan on the same basis as if the children were the employee’s dependent
children.
Coverage for the domestic partner and his or her dependent children ends when
the domestic partner no longer meets the qualifications of a domestic partner as
indicated above. Upon termination of a domestic partnership, a “Statement of
Termination” must be completed and filed with the employer. Once the employee
submits a “Statement of Termination,” he or she may not enroll another domestic
partner for a period of 12 months from the date of the previous termination.
And, the domestic partner and his or her children will not be eligible for:
a. survivor benefits upon the employee’s death as explained under the “When
Dependent Coverage Ends” section;
b. continuation of prescription drug coverage as explained under the “Federal
Continuation Rights” section and under any other continuation rights section of
this plan, unless the employee is also eligible for and elects continuation; or
c. conversion of prescription drug coverage as explained under the “Converting
This Group Health Insurance” section of this plan.
This rider is a part of this plan. Except as stated in this rider, nothing
contained in this rider changes or affects any other terms of this plan.
PRESCRIPTION DRUG EXPENSE INSURANCE
This plan pays benefits for covered drugs prescribed by a doctor. What we pay
and the terms of payment are explained below.
Covered Drugs
This plan covers: (a) legend drugs; (b) compound drugs which include at least
one legend drug: (c) injectable insulin; and (d) other drugs which, under
applicable state law, may only be dispensed when prescribed by a doctor. This
plan only pays benefits for covered drugs which are: (a) prescribed by a doctor
(except for insulin); (b) dispensed by a licensed pharmacist or by a mail order
pharmacy; (c) needed to treat a sickness or injury; and (d) accepted as safe and
effective by the health community.
Dispensing Limits
Each time a covered drug is dispensed by a mail order pharmacy, we will pay a
benefit for an amount not exceeding a 90 day supply, when used as prescribed.
If the covered person does not obtain the covered drug from a mail order
pharmacy, each time the covered drug is dispensed, we will pay a benefit for an
amount not exceeding the greater of: (a) a 34 day supply, when used as
prescribed; or (b) a 100 unit dose, when used as prescribed.
What we pay is based on all of the terms of this plan. See “Exclusions” for the
drugs we exclude.
Benefit Provisions
Cash Deductible

 



--------------------------------------------------------------------------------



 



A covered person must pay an out-of-pocket cash deductible for each covered drug
each time it is dispensed. This prescription drug deductible must be paid before
this plan pays any benefit for that drug. The deductible amount for each
prescription or refill is:
for drugs received from a mail order pharmacy — none
for drugs not received from a mail order pharmacy — none
After the deductible is paid, we will pay the covered charge in excess of the
deductible for each covered drug dispensed while the covered person is insured.
Of course, what we pay is subject to all the terms of this plan.
Extended Benefit
If a covered person is totally disabled and under a doctor’s care when his
insurance ends, we will extend his prescription drug expense insurance, in
accordance with the Extended Benefits provision under the Major Medical portion
of this plan, but not for more than three months. There is no premium charged
for the extended prescription drug insurance coverage. But, the covered person
will have to pay the cash deductible for each prescription.
Employer Liability
If a covered person’s insurance ends for any reason, the employer will be liable
to us for any benefits paid to such previously covered person after his
insurance ends, except as described in the Extended Benefit provision.
Exclusions
We won’t pay for any of the following:
Administering a drug.
Drugs labeled “Caution — limited by Federal Law to investigational use”, or
experimental drugs.
Drugs, except injectable insulin, which can be obtained legally without a
doctor’s prescription.
Any therapeutic device or appliance. This includes support garments and other
non-medical substances, regardless of their intended use.
Immunization agents, biological sera, blood or blood plasma, or vitamins (other
than legend vitamins).
Drugs needed due to conditions caused, directly or indirectly, by a covered
person taking part in a riot or other civil disorder; or the covered person
taking part in the commission of a felony.
Drugs needed due to conditions caused, directly or indirectly, by declared or
undeclared war or act of war.
Drugs dispensed to a covered person while on active duty in any armed force.
Drugs for which there is no charge. This usually means drugs furnished by the
covered person’s employer, labor union or similar group, in its medical
department or clinic; a hospital or clinic owned or run by any government body;
or any public program, except Medicaid, paid for or sponsored by any government
body. But if a charge is made and we are legally required to pay it, we will.
Drugs dispensed to, or taken by, a covered person while confined to a hospital,
an extended care center or a drug abuse, alcohol abuse or mental health center
or any similar facility.
Any drugs which are paid for, in whole or in part, by another group health
coverage or plan.
Drugs needed due to an on-the-job or job-related injury, or conditions for which
benefits are payable by Worker’s Compensation or similar laws.
Refills of a prescription in excess of the number of refills ordered by the
doctor.
A refill dispensed more than one year from the date of the doctor’s order.
Pharmacy Discounts and Rebates

 



--------------------------------------------------------------------------------



 



We may participate in programs to provide a covered person under the plan with
information that may help to reduce his or her expenses for certain drugs and
supplies. This information may include coupons; rebates; or other offers from
pharmaceutical manufacturers; MedcoHealth; or us that enables a covered person,
at his or her discretion, to purchase the described drug products or supplies at
a discount or no charge. This information may include content developed by, and
at the expense of pharmaceutical manufacturers or MedcoHealth. This information
is not medical advice. The decision whether or not to use this information is
the covered person’s and we recommend that the covered person consult with his
or her doctor.
COORDINATION OF BENEFITS
Important Notice This section applies to all group health benefits under this
plan; except prescription drug coverage, if any. It does not apply to any death,
dismemberment, or loss of income benefits that may be provided under this plan.
Purpose When a covered person has health care coverage under more than one plan,
this section allows this plan to coordinate what it pays with what other plans
pay. This is done so that the covered person does not collect more in
benefits than he or she incurs in charges.
Definitions
Allowable Expense This term means any necessary, reasonable, and customary item
of health care expense that is covered, at least in part, by any of the plans
which cover the person. This includes: (a) deductibles; (b) coinsurance; and
(c) copayments. When a plan provides benefits in the form of services, the
reasonable cash value of each service will be considered an allowable expense
and a benefit paid.
An expense or service that is not covered by any of the plans is not an
allowable expense. Examples of other expenses or services that are not allowable
expenses are:
(1) If a person is confined in a private hospital room, the difference between
the cost of a semi-private room in the hospital and the private room is not an
allowable expense. This does not apply if: (a) the stay in the private room is
medically necessary in terms of generally accepted medical practice; or (b) one
of the plans routinely provides coverage for private hospital rooms.
(2) The amount a benefit is reduced by the primary plan because a person does
not comply with the plan’s provisions is not an allowable expense. Examples of
these provisions are: (a) precertification of admissions and procedures;
(b) continued stay reviews; and (c) preferred provider arrangements.
(3) If a person is covered by two or more plans that compute their benefit
payments on the basis of reasonable and customary charges, any amount in excess
of the primary plan’s reasonable and customary charges for a specific benefit is
not an allowable expense.
(4) If a person is covered by two or more plans that provide benefits or
services on the basis of negotiated fees, an amount in excess of the primary
plan’s negotiated fees for a specific benefit is not an allowable expense.
If a person is covered by one plan that computes its benefits or services on the
basis of reasonable and customary charges and another plan that provides its
benefits or services on the basis of negotiated fees, the primary plan’s payment
arrangements will be the allowable expense for all plans. However, if the
provider has contracted with the secondary plan to provide the benefit or
service for a specific negotiated fee or payment amount that is different than
the primary plan’s payment arrangement and if the provider’s contract permits,
the negotiated fee or payment shall be the allowable expense used by the
secondary plan to determine its benefit.
Claim Determination Period
This term means a request that benefits of a plan be provided or paid. This term
means a calendar year. It does not include any part of a year during which a
person has no coverage under this plan, or before the date this section takes
effect.
Coordination Of Benefits
This term means a provision which determines an order in which plans pay their
benefits, and which permits secondary plans to reduce their benefits so that the
combined benefits of all plans do not exceed total allowable expenses.
Custodial Parent This term means a parent awarded custody by a court decree. In
the absence of a court decree, it is the parent with whom the child resides more
than one half of the calendar year without regard to any temporary visitation.
Group-Type Contracts

 



--------------------------------------------------------------------------------



 



This term means contracts: (a) which are not available to the general public;
and (b) can be obtained and maintained only because of membership in or
connection with a particular organization or group.
Hospital Indemnity Benefits
This term means benefits that are not related to expenses incurred. This term
does not include reimbursement-type benefits even if they are designed or
administered to give the insured the right to elect indemnity-type benefits at
the time of claim.
Plan
This term means any of the following that provides benefits or services for
health care or treatment: (1) group insurance and group subscriber contracts;
(2) uninsured arrangements of group or group-type coverage; (3) group or
group-type coverage through health maintenance organizations (HMOs) and other
prepayment, group practice and individual practice plans; (4) group-type
contracts; (5) amounts of group or group- type hospital indemnity benefits in
excess of $100.00 per day; (6) medical benefits under group automobile
contracts, group or individual automobile “no-fault” contracts, and under
traditional “fault” type contracts to the extent that such contracts are primary
plans; and (7) Medicare or other governmental benefits, as permitted by law.
This term does not include individual or family: (a) insurance contracts; (b)
subscriber contracts; (c) coverage through HMOs; or (d) coverage under other
prepayment, group practice and individual practice plans. This term also does
not include: (i) amounts of group or group-type hospital indemnity benefits of
$100.00 or less per day; (ii) school accident type coverage; or (iii) Medicaid,
and coverage under other governmental plans, unless permitted by law.
This term also does not include any plan that this plan supplements. Plans that
this plan supplements are named in the benefit description. Each type of
coverage listed above is treated separately. If a plan has two parts and
coordination of benefits applies only to one of the two, each of the parts is
treated separately.
Primary Plan This term means a plan that pays first without regard that another
plan may cover some expenses. A plan is a primary plan if either of the
following is true: (1) the plan either has no order of benefit determination
rules, or its rules differ from those explained in this section; or (2) all
plans that cover the person use the order of benefit determination rules
explained in this section, and under those rules the plan pays its benefits
first.
Secondary Plan This term means a plan that is not a primary plan.
This Plan This term means the group health benefits, except prescription drug
coverage, if any, provided under this group plan.
Order Of Benefit Determination
The primary plan pays or provides its benefits as if the secondary plan or plans
did not exist.
A plan may consider the benefits paid or provided by another plan to determine
its benefits only when it is secondary to that other plan. If a person is
covered by more than one secondary plan, the rules explained below decide the
order in which secondary plan benefits are determined in relation to each other.
A plan that does not contain a coordination of benefits provision is always
primary.
When all plans have coordination of benefits provisions, the rules to determine
the order of payment are listed below. The first of the following rules that
applies is the rule to use.
Non-Dependent Or Dependent
The plan that covers the person other than as a dependent (for example, as an
employee, member, subscriber, or retiree) is primary. The plan that covers the
person as a dependent is secondary. But, if the person is a Medicare beneficiary
and, as a result of federal law, Medicare is secondary to the plan that covers
the person as a dependent; and primary to the plan that covers the person other
than as a dependent (for example, as a retiree); then the order of payment
between the two plans is reversed. In that case, the plan that covers the person
as an employee, member, subscriber, or retiree is secondary and the other plan
is primary.
Child Covered Under More Than One Plan
The order of benefit determination when a child is covered by more than one plan
is:

 



--------------------------------------------------------------------------------



 



(1) If the parents are married, or are not separated (whether or not they ever
have been married), or a court decree awards joint custody without specifying
that one party must provide health care coverage, the plan of the parent whose
birthday is earlier in the year is primary. If both parents have the same
birthday, the plan that covered either of the parents longer is primary. If a
plan does not have this birthday rule, then that plan’s coordination of benefits
provision will determine which plan is primary.
(2) If the specific terms of a court decree state that one of the parents must
provide health care coverage and the plan of the parent has actual knowledge of
those terms, that plan is primary. This rule applies to claim determination
periods that start after the plan is given notice of the court decree.
(3) In the absence of a court decree, if the parents are not married, or are
separated (whether or not they ever have been married), or are divorced, the
order of benefit determination is: (a) the plan of the custodial parent; (b) the
plan of the spouse of the custodial parent; and (c) the plan of the noncustodial
parent.
Active Or Inactive Employee
The plan that covers a person as an active employee, or as that person’s
dependent, is primary. An active employee is one who is neither laid off nor
retired. The plan that covers a person as a laid off or retired employee, or as
that person’s dependent, is secondary. If a plan does not have this rule and as
a result the plans do not agree on the order of benefit determination, this rule
is ignored.
Continuation Coverage
The plan that covers a person as an active employee, member, subscriber, or
retired employee, or as that person’s dependent, is primary. The plan that
covers a person under a right of continuation provided by federal or state law
is secondary. If a plan does not have this rule and as a result the plans do not
agree on the order of benefit determination, this rule is ignored.
Length Of Coverage The plan that covered the person longer is primary.
Other If the above rules do not determine the primary plan, the allowable
expenses will be shared equally between the plans that meet the definition of
plan under this section. But, this plan will not pay more than it would have had
it been the primary plan.
Effect On The Benefits Of This Plan
When This Plan Is Primary
When this plan is primary, its benefits are determined before those of any other
plan and without considering any other plan’s benefits.
When This Plan Is Secondary
When this plan is secondary, it may reduce its benefits so that the total
benefits paid or provided by all plans during a claim determination period are
not more than 100% of total allowable expenses. When the benefits of this plan
are reduced, each benefit is reduced in proportion. It is then charged against
any applicable benefit limit of this plan. If the primary plan is an HMO and an
HMO member has elected to have health care services provided by a non-HMO
provider this plan will pay as if it is the primary plan.
Right To Receive And Release Needed Information
Certain facts about health care coverage and services are needed to apply these
rules and to determine benefits payable under this plan and other plans. This
plan may get the facts it needs from, or give them to, other organizations or
persons to apply these rules and determine benefits payable under this plan and
other plans which cover the person claiming benefits. This plan need not tell,
or get the consent of, any person to do this. Each person claiming benefits
under this plan must provide any facts it needs to apply these rules and
determine benefits payable.
Facility Of Payment
A payment made under another plan may include an amount that should have been
paid by this plan. If it does, this plan may pay that amount to the organization
that made the payment. That amount will then be treated as though it were a
benefit paid by this plan. This plan will not have to pay that amount again. As
used here, the term “payment made” includes the reasonable cash value of any
benefits provided in the form of services.

 



--------------------------------------------------------------------------------



 



Right Of Recovery
If the amount of the payments made by this plan is more than it should have paid
under this section, it may recover the excess: (a) from one or more of the
persons it has paid or for whom it has paid; or (b) from any other person or
organization that may be responsible for benefits or services provided for the
covered person.
As used here, the term “amount of the payments made” includes the reasonable
cash value of any benefits provided in the form of services.
HOW THIS PLAN INTERACTS WITH MEDICARE
This section shows how this plan’s group health benefits interact with the
benefits payable under Medicare.
Definitions
As used here, these terms have the meanings shown below.
Group Health Benefits:
This term means this plan’s: major medical; out-of-network point-of-service; and
prescription drug coverage.
Medicare; This term means Parts A and B of the health care program for the aged
and disabled provided by Title XVIII of the Social Security Act of 1965, as
amended from time to time.
Medicare Eligible: This term means a covered person who is eligible for Medicare
due to: (a) age; (b) disability; or (c) end stage renal disease. A covered
person is deemed to be a Medicare Eligible on the first day any coverage under
Medicare could start for him or her.
Interaction With Medicare
Subject to the exception shown below, this plan coordinates its group health
benefits with benefits payable by Medicare.
This is done whether or not the covered person is enrolled for Medicare for all
covered persons who are Medicare Eligible and meet one or more of these
conditions:
1. A former employee whose group health benefits under this plan are continued
for any reason.
2. A former employee’s covered dependent or former covered dependent whose group
health benefits under this plan are continued for any reason.
3. An active employee, former employee, active employee’s covered dependent, or
former employee’s covered dependent, or former covered dependent, who: (a) is
eligible for Medicare due to end stage renal disease; and (b) has been so
eligible for 30 months in a row.
4. An active employee, who is eligible for Medicare due to disability, whose
employer and each other employer that participates in the employer’s plan has
less than 100 employees.
5. A covered dependent, who is eligible for Medicare due to disability, of an
active employee whose employer and each other employer that participates in the
employer’s plan has less than 100 employees.
6. An active employee, who is eligible for Medicare due to age, of an employer
who has less than 20 employees.
7. A covered dependent, who is eligible for Medicare due to age, of an active
employee of an employer who has less than 20 employees.
8. A member of a religious order, the members of which are required to take a
vow of poverty, whose activities are considered employment only because the
religious order has made an election of social security coverage as allowed
under the United States Internal Revenue Code.
To do this, the amount of group health benefits payable for each such covered
person will be reduced so that the total amount payable by Medicare and this
plan will be no more than 100% of the charages incurred by him or her.

With respect to Medicare, this plan will assume:
(a) The amount payable under Part A for a person who is eligible for that part
without premium payment, but who has not enrolled for it, to be the amount he or
she would have received if he or she had enrolled for it.
(b) The amount payable under Part B for a person who is eligible for that Part,
but who has not enrolled for it, to be the amount he or she would have received
if he or she had enrolled for it.
(c) The amount payable under Part B for a person who has entered into a private
contract with a provider to be the amount he or she would have received in the
absence of such private contract.
In all cases, interaction of this plan’s benefits with Medicare will comply with
federal statutes and regulations.
Exception: In the case of an employer who employs 20 or more employees, an
active employee and his or her covered

 



--------------------------------------------------------------------------------



 



dependent who is eligible for Medicare due to age may choose: (a) to be covered
for the group health benefits provided by this plan; or (b) Medicare as his or
her primary health plan. If such person chooses Medicare, no group health
benefits will be payable for him or her under this plan. His or her group health
benefits under this plan will end on the date he or she chooses Medicare. But,
he or she may later choose to be covered again for the group health benefits
under this plan. In that case, he or she will be treated as a late enrollee
under this plan.
WORKER’S COMPENSATION
For Persons Not Covered By Worker’s Compensation
A covered person may not be eligible for, or may choose not to be covered by
Worker’s Compensation. Such person may sustain an on-the-job or job-related
injury. If this occurs, we provide benefits as described below:
(1) For all coverages under this plan, except those that provide benefits for
loss of life or loss of income due to disability, we pay benefits for covered
charges incurred by the covered person for care and treatment of such injury or
condition to the same extent we’d pay benefits for covered charges due to any
other sickness or injury. But what we pay is based on all the terms of this
plan.
(2) For any coverages that provide benefits for loss of income due to
disability, we pay benefits for disability due to such injury or condition the
same way we’d pay benefits for any other disability. But what we pay is based on
all the terms of this plan.
CERTIFICATE AMENDMENT
This rider amends this plan to include the following provision:
Right of Reimbursement
If a covered person recovers expenses for sickness or injury that occurred due
to the negligence of a third party, we have the right to first reimbursement for
all medical, dental, or loss of earnings benefits we paid from any and all
damages collected from the negligent third party for those same expenses whether
by action at law, settlement, or compromise, by the covered person, the covered
person’s parents if the covered person is a minor, or the covered person’s legal
representative, as a result of that sickness or injury. We are to be furnished
any information or assistance, and be provided any documents that we may
reasonably require, in order to exercise our rights under this provision. This
provision applies whether or not the third party admits liability. As used here,
“third party” means anyone, other than Guardian, the employer or the covered
person. Except as stated in this rider, nothing contained in this rider changes
or affects any other terms of this certificate.
GLOSSARY
This Glossary defines the italicized terms appearing in your booklet.
Active Appliance means an appliance like braces, used in orthodontic treatment
to move teeth.
Ambulatory Surgical Center

means a facility which is mainly engaged in performing outpatient surgery. It
must: (a) be staffed by doctors and nurses , under the supervision of a doctor ;
(b) have permanent operating and recovery rooms; (c) be staffed and equipped to
give emergency care; and (d) have written back-up arrangements with a local
hospital for emergency care. We’ll recognize it if it carries out its stated
purpose under all relevant state and local laws, and it is either:
(a) accredited for its stated purpose by either the Joint Commission or the
Accreditation Association for Ambulatory Care; or (b) approved for its stated
purpose by Medicare. We don’t recognize a facility as an ambulatory surgical
center if it is part of a hospital.
Appliance means any dental device other than a prosthetic device.
Benefit Year with respect to this plan’s dental expense insurance, means a
12 month period which starts on October 1st and ends on September 30th.
Benefit Year with respect to the Major Medical Expense portion of this plan,
means each successive 12 month period which starts on January 1st and ends on
December 31st.
Birthing Center means a facility which mainly provides care and treatment for
people during uncomplicated pregnancy, routine full-term delivery, and the
immediate post-partum period. It must: (a) provide full-time skilled nursing
care by or under the supervision of nurses; (b) be staffed and equipped to give
emergency care; and (c) have written back-up arrangements with a local hospital
for emergency care. We’ll recognize it if: (a) it carries out its stated purpose
under all relevant state and local laws; or (b) it is approved for its stated
purpose by the Accreditation Association for Ambulatory Care; or (c) it is
approved for its stated purpose by Medicare. We don’t recognize a facility as a
birthing center if it’s part of a hospital.

 



--------------------------------------------------------------------------------



 



Close Relative means: (a) a covered person’s spouse, children, parents, brothers
and sisters; and (b) any other person who is part of a covered person’s
household. We don’t pay for services and supplies furnished by close relatives.
Covered Charges are reasonable charges for the types of services and supplies
described in the “Covered Charges” and “Charges Covered with Special
Limitations” section of this plan’s Major Medical Expense Insurance provisions,
and the “Covered Drugs” section of this plan’s Prescription Drug Expense
Insurance provisions. The services and supplies must be: (a) furnished or
ordered by a recognized health care provider; (b) medically necessary to
diagnose or treat a sickness or injury; (c) accepted by a professional medical
society in the United States as beneficial for the control or cure of the
sickness or injury being treated; and (d) furnished within the framework of
generally accepted methods of medical management currently used in the United
States. By “reasonable” we mean the charge isn’t more than the usual local
charge for that service or supply. When we decide what’s reasonable, we look at
the covered person’s condition and how severe it is. And we also look at special
circumstances. A covered charge is incurred on the date the service or supply is
furnished. Subject to all of the terms of this plan, we pay benefits for covered
charges incurred by a covered person while he’s insured by this plan. Read the
entire plan to find out what we limit or exclude.
Covered Person with respect to this plan’s dental expense insurance, means an
employee or any of his covered dependents.
Covered Dependent means an eligible dependent who is covered by the Major
Medical Expense portion of this plan.
Covered Family means you and those of your eligible dependents who are covered
by the Major Medical Expense portion of this plan.
Covered Person with respect to the Major Medical Expense portion of this plan,
means you or a covered dependent.
Covered Person with respect to the Prescription Drug Expense portion of this
plan, means you or a covered dependent.
Creditable Coverage means coverage of a person under: (a) a group health plan,
including COBRA continuation coverage; (b) an individual health policy;
(c) Medicare Part A or B; (d) Medicaid; (e) CHAMPUS; (f) Federal Employees
Health Benefit Plan; (g) a medical care program of the Indian Health Service or
of a tribal organization; (h) a state health benefits risk pool; (i) a public
health plan; or (j) a Peace Corps Plan.
When determining if coverage is creditable coverage, we use the guidelines
established by all applicable State and/or Federal laws and regulations. We,
however, reserve the right to determine if coverage is included or excluded from
the definition of creditable coverage.
Custodial Care means any service or supply, including room and board, which:
(a) is furnished mainly to help a person meet his routine daily needs; and
(b) can be furnished by someone who has no professional health care training or
skills. Even if you or a covered dependent are in a hospital or other recognized
facility, we don’t pay for care if it’s mainly custodial.
Dentist means any dental or medical practitioner we are required by law to
recognize who: (a) is properly licensed or certified under the laws of the state
where he practices; and (b) provides services which are within the scope of his
or her license or certificate and covered by this plan.
Doctor means a medical or dental practitioner we are required by law to
recognize who: (a) is properly licensed or certified to provide medical care
under the laws of the state where he practices; and (b) provides medical
services which are within the scope of his or her license or certificate and are
covered by this plan.
Drug Abuse Centers, Alcohol Abuse Centers, Mental Health Centers mainly provide
treatment for people with drug abuse, alcohol abuse or mental health problems.
We’ll recognize such a place if it carries out its stated purpose under all
relevant state and local laws, and it is either: (a) accredited for its stated
purpose by the Joint Commission; or (b) approved for its stated purpose by
Medicare.
Durable Medical Equipment

is equipment which: (a) can withstand repeated use; (b) is mainly and
customarily used to serve a medical purpose; (c) is generally not useful to a
covered person in the absence of a sickness or injury; and (d) is suitable for
use in the home. Some examples are wheel chairs, hospital-type beds, and
breathing equipment.
Eligibility Date for dependent coverage is the earliest date on which: (a) you
have initial dependents; and (b) are eligible for dependent coverage.
Eligible Dependent is defined in the provision entitled “Dependent Coverage.”

 



--------------------------------------------------------------------------------



 



Employee means a person who works for the employer at the employer’s place of
business, and whose income is reported for tax purposes using a W-2 form.
Employer means GENERAL MILLS, INC.
Enrollment Date means: (a) for a newly hired employee, the date you are hired by
the employer for full-time service; (b) for a late enrollee, the date you sign
the enrollment form; or (c) for a special enrollee, the date of the event which
triggers a special enrollment period.
Enrollment Period with respect to dependent coverage, means the 31 day period
which starts on the date that you first become eligible for dependent coverage.
Experimental Treatment means treatment: (a) that has not been scientifically
proven or fully developed; (b) cannot be supported in medical literature
published by a professional medical society in the United States; (c) is not
accepted by a professional medical society in the United States as beneficial
for the control or cure of sickness or injury being treated; or (d) is not
furnished within the framework of generally accepted methods of medical
management currently being used in the United States.
Extended Care Center means a facility which mainly provides full-time inpatient
skilled nursing care for sick or injured people who don’t need to be in a
hospital. We’ll recognize it if it carries out its stated purpose under all
relevant state and local laws, and it is either: (a) accredited for its stated
purpose by the Joint Commission; or (b) approved for its stated purpose by
Medicare. In some places, an “Extended Care Center” may be called a “Skilled
Nursing Center.”
Full-time means the employee regularly works at least the number of hours in the
normal work week set by the employer (but not less than 30 hours per week), at
his employer’s place of business.
Home Health Agency means a provider which mainly provides home health care to
sick or injured people under a home health care program designed to reduce or
eliminate hospital stays. We will recognize it if: (a) it carries out its stated
purpose under all relevant state and local laws; and (b) it is approved for its
stated purpose by Medicare.
Hospice means a facility which mainly provides palliative and supportive care
for terminally ill people under a hospice care program. We will recognize a
hospice if it carries out its stated purpose under all relevant state and local
laws, and it is either: (a) approved for its stated purpose by Medicare; or
(b) accredited for its stated purpose by either the Joint Commission or the
National Hospice Organization.
Hospital means a facility which mainly provides inpatient care and treatment for
sick or injured people. It may also provide outpatient services. We’ll recognize
it if it carries out its stated purpose under all relevant state and local laws,
and it is either: (a) accredited as a hospital by the Joint Commission; or
(b) approved as a hospital by Medicare.
Initial Dependents means those eligible dependents you have at the time you
first become eligible for employee coverage. If at this time you do not have any
eligible dependents, but you later acquire them, the first eligible dependents
you acquire are your initial dependents.
Injury with respect to this plan’s dental expense insurance, means all damage to
a covered person’s mouth due to an accident, and all complications rising from
that damage. But the term injury does not include damage to teeth, appliances or
prosthetic devices which results from chewing or biting food or other
substances.
Injury means all damage to a covered person’s body due to an accident, and all
complications arising from that damage.
Inpatient means a covered person who is physically confined as a registered bed
patient in a hospital or other recognized health care facility.
Joint Commission means the Joint Commission on the Accreditation of Health Care
Facilities.
Late Enrollee means an employee or dependent who fails to enroll in this plan:
(a) within 30 days of your hire for full-time service with the employer;
(b) within 30 days of the date he or she becomes an eligible dependent; or
(c) during a special enrollment period, as defined below. However, if an
eligibility waiting period under this plan applies to a covered person, the
covered person will be considered a late enrollee if he or she fails to enroll
within 30 days of the end of the waiting period.
Legend Drug means any drug or vitamin which must be labeled “Caution — Federal
Law prohibits dispensing without a prescription.”

 



--------------------------------------------------------------------------------



 



Mail Order Pharmacy is a licensed pharmaceutical warehouse which has an
agreement in force with us to provide prescription drugs by mail to covered
persons.
Medicaid means the health care program for the needy provided by Title XIX of
the Social Security Act, as amended from time to time.
Medicare means Parts A and B of the health care program for the aged and
disabled provided by the Title XVIII of the Social Security Act, as amended from
time to time.
Mental and Nervous Condition means a sickness which manifests symptoms which are
primarily mental or nervous, regardless of any underlying physical cause.
Newly Acquired Dependent means an eligible dependent you acquire after you
already have coverage in force for initial dependents.
Non-Covered Expenses are expenses which do not meet our definition of “covered
charges, ” or which exceed any of the benefit limits shown in this plan, or
which are specifically identified as non-covered expenses or are otherwise not
covered
by this plan.
Nurse is a registered nurse or licensed practical nurse, including a nursing
specialist such as a nurse mid-wife or a nurse anesthetist, who: (a) is properly
licensed or certified to provide medical care under the laws of the state where
he or she practices; and (b) provides medical services which are within the
scope of his or her license or certificate and are covered by this plan.
Orthodontic Treatment means the movement of one or more teeth by the use of
active appliances. It includes: (a) diagnostic services; (b) the treatment plan;
(c) the fitting, making and placement of an active appliance; and (d) all
related office visits, including post-treatment stabilization.
Plan means the Guardian group plan purchased by your employer, except in the
provision entitled “Coordination of Benefits” where “plan” has a special
meaning. See that provision for details.
Prosthetic Device means a device which is used to replace missing or lost teeth
or tooth structure. It includes all types of dentures, crowns, bridges, pontics
and cast restorations.
Qualified Retiree means all former employees who are retired from the company
and were covered by this plan on their last day of employment with the company.
Rehabilitation Center means a facility which mainly provides therapeutic and
restorative services to sick or injured people. We’ll recognize it if it carries
out its stated purpose under all relevant state and local laws, and it is
either: (a) accredited for its stated purpose by either the Joint Commission or
the Commission on Accreditation for Rehabilitation Facilities; or (b) approved
for its stated purpose by Medicare. In some places a rehabilitation center is
called a “rehabilitation hospital.”
Residential Treatment Facility means a facility which provides 24 hour treatment
for people with drug abuse, alcohol abuse or mental health problems on an
inpatient basis. It must provide at least the following: room and board; medical
services; nursing and dietary services; patient diagnosis, assessment and
treatment; individual, family and group counseling; and educational and support
services. We’ll recognize a residential treatment facility if it’s accredited
for its stated purpose by the Joint Commission, and carries out its stated
purpose in compliance with all relevant state and local laws.
Routine Foot Care means the cutting, debridement, trimming, reduction, removal
or other care of corns, calluses, flat feet, fallen arches, weak feet, chronic
foot strain, dystrophic nails, excresences, helomas, hyperkeratosis,
hypertrophic nails, non-infected ingrown nails, deratomas, keratosis,
onychauxis, onychocryptosis, tylomas or symptomatic complaints of the feet.
Routine Nursing Care means the nursing care customarily furnished by a
recognized facility for the benefit of its inpatients.
Sickness means any illness or disease suffered by a covered person. We consider
all complications or recurrences, and all related conditions as one sickness.
Special Care Unit means a part of a hospital set up for very sick patients who
must be observed constantly. The unit must have a specially trained staff. And
it must have special equipment and supplies on hand at all times. Some types of
special care units are: (a) intensive care units; (b) cardiac care units;
(c) neonatal care units; and (d) burn units.

 



--------------------------------------------------------------------------------



 



Special Enrollee means an employee or dependent who enrolls in this plan during
a special enrollment period, as explained below.
Special Enrollment Period means a 30 day period which is available if: (a) the
employee elects to enroll him or herself, or an eligible dependent, in this
coverage after he or she previously waived coverage under this plan because he
or she, or an eligible dependent, was covered under another group plan, and,
upon notification by us of this requirement, he or she stated this in writing at
the time of such waiver, and (b) his or her, or an eligible dependent’s,
coverage under the other plan ends.
The special enrollment period begins on the date the eligible employee’s, or his
or her eligible dependent’s, coverage ends due to one of the following events:
(a) the exhaustion of a COBRA continuation of coverage;
(b) the death of a spouse;
(c) the legal separation or divorce from a spouse;
(d) the end of employment or a reduction in work hours;
(e) the end of employer contributions toward the other plan, or the end of the
other plan;
(f) the eligibility under another plan is lost due to cessation of dependent
status;
(g) the individual no longer residing, living or working in an HMO or other
arrangement service area and there is no other benefit option available under
another plan;
(h) the individual reaches another plan’s lifetime limit on all benefits; or
(i) a plan no longer offers any benefits to the class of similarly situated
individuals that includes the employee or his or her dependent.
And the employee must enroll in this coverage within 30 days of the date his or
her, or his or her dependent’s, coverage under the other plan ends. Special
enrollment period also means a 30 day period which begins on the later of:
(a) the date dependent coverage is made available under this plan; and
(b) the date an employee acquires an eligible dependent through marriage, birth,
adoption or placement for adoption.
An employee, and his or her eligible spouse, who previously declined major
medical coverage may enroll in this plan, at the same time he or she enrolls a
new eligible dependent.
Spinal Manipulation includes manipulation or adjustment of the spine; hot or
cold packs; electrical muscle stimulation; diathermy; skeletal adjustments;
massage, adjunctive, ultra-sound, doppler, whirlpool or hydro therapy; or other
treatment of a similar nature.
SUMMARY PLAN DESCRIPTION SUPPLEMENT TO CERTIFICATE
The previous sections of the handbook outline and describe the specific
provisions of the General Mills, Inc. Senior Executive Benefit Plan available to
eligible employees. In addition to this information, employees should also be
aware of important administrative information about the benefits provided to you
by the company. The Employee Retirement Income Security Act of 1974
(ERISA) requires companies to publish certain specific information about their
employee benefit plans. The technical information for the General Mills, Inc.
Senior Executive Benefit Plan is consolidated in this section of the handbook.
The entire handbook is intended to be a Summary Plan Description and provides
important information about your rights under ERISA.
Name of Plan:
The plan can be identified by its formal name, General Mills, Inc. Senior
Executive Plan, and plan number 678.
IRS Employer Identification Number (EIN):
The EIN, assigned by the Internal Revenue Service for General Mills, Inc. is
41-0274440. The benefits described in this handbook are identified and file with
the federal government using this EIN.
Employer’s Name: (Plan Sponsor)
General Mills, Inc.
Address: 704 West Washington Street
West Chicago, IL 60185
Mailing Address: PO Box 1113
Minneapolis, MN 55440
Phone Number: 763-764-7647

 



--------------------------------------------------------------------------------



 



Plan Benefits Provided by:

The Guardian
Type of Plan:

Medical and Dental (welfare benefits)
Plan Year:

The Plan Year is 12 month period used for determining the Plan’s financial
records. The Plan Year for the plan is June 1st through May 31st.
Plan Administrator: (if other than Plan Sponsor)
General Mills
Address: 704 West Washington Street
West Chicago, IL 60185
Mailing Address: PO Box 1113
Minneapolis, MN 55440
STATEMENT OF ERISA RIGHTS
As a participant, you are entitled to certain rights and protections under the
Employee Retirement Income Security Act of 1974 (ERISA). ERISA provides that all
plan participants shall be entitled to:
Receive Information About Your Plan and Benefits
(a) Examine, without charge, at the plan administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the plan with
the U. S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.
(b) Obtain, upon written request to the plan administrator, copies of documents
governing the operation of the plan, including insurance contracts, collective
bargaining agreements and copies of the latest annual report (Form 5500 Series)
and updated summary plan description. The administrator may make a reasonable
charge for the copies.

(c) Receive a summary of the plan’s annual financial report. The plan
administrator is required by law to furnish each participant with a copy of this
summary annual report.
Continue Group Health Plan Coverage
(a) Continue health care coverage for yourself, spouse or dependents if there is
a loss of coverage under the plan as a result of a qualifying event. You or your
dependents may have to pay for such coverage. You should review the summary plan
description and the documents governing the plan on the rules governing your
COBRA continuation coverage rights.
(b) Reduction of or elimination of exclusionary periods of coverage for
preexisting conditions under your group health care plan, if you have creditable
coverage from another plan. You should be provided a certificate of creditable
coverage, free of charge, from the group health plan or health insurance issuer
when you lose coverage under the plan, when you become entitled to elect COBRA
continuation coverage, when COBRA continuation coverage ceases, if you request
it before losing coverage, or if you request it up to 24 months after losing
coverage. Without evidence of creditable coverage, you may be subject to a
preexisting condition exclusion after your enrollment date in your coverage.
Prudent Actions By Plan Fiduciaries
In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the plan, called “fiduciaries” of the plan, have a duty
to do so prudently and in the interest of plan participants and beneficiaries.
No one, including your employer, your union, or any other person may fire you or
otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.
Enforcement Of Your Rights
If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within

 



--------------------------------------------------------------------------------



 



certain time schedules. Under ERISA, there are steps you can take to enforce the
above rights. For instance, if you request a copy of plan documents or the
latest annual report from the plan and do not receive them within 30 days, you
may file suit in a state or Federal court. In such a case, the court may require
the plan administrator to provide the materials and pay you up to $110.00 a day
until you receive the material, unless the materials were not sent because of
reasons beyond the control of the administrator. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
federal court. In addition, if you disagree with the plan’s decision or lack
thereof concerning the qualified status of a medical child support order, you
may file suit in Federal court. If it should happen that plan fiduciaries misuse
the plan’s money or if you are discriminated against for asserting your rights,
you may seek assistance from the U.S. Department of Labor, or you may file suit
in a Federal court. The court will decide who should pay court costs and legal
fees. If you are successful, the court may order the person you sued to pay
these costs and fees. If you lose, the court may order you to pay these costs
and fees, for example, if it finds that your claim is frivolous.
Assistance with Questions
If you have questions about the plan, you should contact the plan administrator.
If you have questions about this statement or about your rights under ERISA, or
if you need assistance in obtaining documents from the plan administrator, you
should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor listed in your telephone directory or
the Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.
Qualified Medical Child Support Order
Federal law requires that group health plans provide medical care coverage of a
dependent child pursuant to a qualified medical child support order (QMCSO). A
“qualified medical child support order” is a judgment or decree issued by a
state court that requires a group medical plan to provide coverage to the named
dependent child(ren) of an employee pursuant to a state domestic relations
order. For the order to be qualified it must include:
The name of the group health plan to which it applies.
The name and last known address of the employee and the child(ren).
A reasonable description of the type of coverage or benefits to be provided by
the plan to the child(ren).
The time period to which the order applies. A dependent enrolled due to a QMCSO
will not be considered a late enrollee in the plan.
Note: A QMCSO cannot require a group health plan to provide any type or form of
benefit or option not otherwise available under the plan except to the extent
necessary to meet medical child support laws described in Section 90 of the
Social Security Act.
If you have questions about this statement, see the plan administrator.
Maternity Care Group health plans and health plan issuers generally may not,
under Federal law, restrict benefits for any hospital length of stay in
connection with childbirth for the mother or newborn child to less than 48 hours
following a vaginal delivery, or less than 96 hours following a cesarean
section.
However, Federal law generally does not prohibit the mother’s or newborn’s
attending provider, after consulting with the mother, from discharging the
mother or her newborn earlier than 48 hours (or 96 hours as applicable). In any
case, plans and issuers may not, under Federal law, require that a provider
obtain authorization from the plan or the insurance issuer for prescribing a
length of stay not in excess of 48 hours (or 96 hours).
The Guardian’s Responsibilities
The medical expense benefits provided by this plan are guaranteed by a policy of
insurance issued by The Guardian. The Guardian also supplies administrative
services, such as claims services, including the payment of claims, preparation
of employee certificates of insurance, and changes to such certificates.
The dental expense benefits provided by this plan are guaranteed by a policy of
insurance issued by The Guardian. The Guardian also supplies administrative
services, such as claims services, including the payment of claims, preparation
of employee certificates of insurance, and changes to such certificates.
The prescription drug expense benefits provided by this plan are guaranteed by a
policy of insurance issued by The Guardian. The Guardian also supplies
administrative services, such as claims services, including the payment of
claims, preparation of employee certificates of insurance, and changes to such
certificates.

 



--------------------------------------------------------------------------------



 



Group Health Benefits Claims Procedure
If you seek benefits under the plan you should complete, execute and submit a
claim form. Claim forms and instructions for filing claims may be obtained from
the Plan Administrator. Guardian is the Claims Fiduciary with discretionary
authority to determine eligibility for benefits and to construe the terms of the
plan with respect to claims. Guardian has the right to secure independent
professional healthcare advice and to require such other evidence as needed to
decide your claim. In addition to the basic claim procedure explained in your
certificate, Guardian will also observe the procedures listed below. These
procedures are the minimum requirements for benefit claims procedures of
employee benefit plans covered by Title 1 of the Employee Retirement Income
Security Act of 1974 (“ERISA”).
Definitions “Adverse determination” means any denial, reduction or termination
of a benefit or failure to provide or make payment (in whole or in part) for a
benefit. A failure to cover an item or service: (a) due to the application of
any utilization review; or (b) because the item or service is determined to be
experimental or investigational, or not medically necessary or appropriate, is
also considered an adverse determination.
“Group Health Benefits” means any dental, out-of-network point-of-service
medical, major medical, vision care or prescription drug coverages which are a
part of this plan.
“Pre-service claim” means a claim for a medical care benefit with respect to
which the plan conditions receipt of the benefit, in whole or in part, on
approval of the benefit in advance of receipt of care.
“Post-service claim” means a claim for payment for medical care that already has
been provided.
“Urgent care claim” means a claim for medical care or treatment where making a
non-urgent care decision: (a) could seriously jeopardize the life or health of
the claimant or the ability of the claimant to regain maximum function, as
determined by an individual acting on behalf of the plan applying the judgment
of a prudent layperson who possesses an average knowledge of health and
medicine; or (b) in the opinion of a physician with knowledge of the claimant’s
medical condition, would subject the claimant to severe pain that cannot be
adequately managed without the care.
Note: Any claim that a physician with knowledge of the claimant’s medical
condition determines is a claim involving urgent care will be treated as an
urgent care claim for purposes of this section.
Timing For Initial Benefit Determination
The benefit determination period begins when a claim is received. Guardian will
make a benefit determination and notify a claimant within a reasonable period of
time, but not later than the maximum time period shown below. A written or
electronic notification of any adverse benefit determination must be provided.
Urgent Care Claims. Guardian will make a benefit determination within 72 hours
after receipt of an urgent care claim.
If a claimant fails to provide all information needed to make a benefit
determination, Guardian will notify the claimant of the specific information
that is needed as soon as possible but no later than 24 hours after receipt of
the claim. The claimant will be given not less than 48 hours to provide the
specified information. Guardian will notify the claimant of the benefit
determination as soon as possible but not later than the earlier of: the date
the requested information is received; or
the end of the period given to the claimant to provide the specified additional
information. The required notice may be provided to the claimant orally within
the required time frame provided that a written or electronic notification is
furnished to the claimant not later than 3 days after the oral notification.
Pre-Service Claims. Guardian will provide a benefit determination not later than
15 days after receipt of a pre-service claim. If a claimant fails to provide all
information needed to make a benefit determination, Guardian will notify the
claimant of the specific information that is needed as soon as possible but no
later than 5 days after receipt of the claim. A notification of a failure to
follow proper procedures for pre-service claims may be oral, unless a written
notification is requested by the claimant.
The time period for providing a benefit determination may be extended by up to
15 days if Guardian determines that an extension is necessary due to matters
beyond the control of the plan, and so notifies the claimant before the end of
the initial 15-day period.
If Guardian extends the time period for making a benefit determination due to a
claimant’s failure to submit information necessary to decide the claim, the
claimant will be given at least 45 days to provide the requested information.
The extension period will begin on the date on which the claimant responds to
the request for additional information.
Post-Service Claims. Guardian will provide a benefit determination not later
than 30 days after receipt of a post-service claim. If a claimant fails to
provide all information needed to make a benefit determination, Guardian will
notify the claimant of the specific information that is needed as soon as
possible but no later than 30 days after receipt of the claim.
The time period for completing a benefit determination may be extended by up to
15 days if Guardian determines that an

 



--------------------------------------------------------------------------------



 



extension is necessary due to matters beyond the control of the plan, and so
notifies the claimant before the end of the initial 30-day period.
If Guardian extends the time period for making a benefit determination due to a
claimant’s failure to submit information necessary to decide the claim, the
claimant will be given at least 45 days to provide the requested information.
The extension period will begin on the date on which the claimant responds to
the request for additional information.
Concurrent Care Decisions. A reduction or termination of an approved ongoing
course of treatment (other than by plan amendment or termination) will be
regarded as an adverse benefit determination. This is true whether the treatment
is to be provided(a) over a period of time; (b) for a certain number of
treatments; or (c) without a finite end date. Guardian will notify a claimant at
a time sufficiently in advance of the reduction or termination to allow the
claimant to appeal.
In the case of a request by a claimant to extend an ongoing course of treatment
involving urgent care, Guardian will make a benefit determination as soon as
possible but no later than 24 hours after receipt of the claim.
Adverse Benefit Determination
If a claim is denied, Guardian will provide a notice that will set forth:

the specific reason(s) for the adverse determination; reference to the specific
plan provision(s) on which the determination is based;

a description of any additional material or information necessary to make the
claim valid and an explanation of why such material or information is needed;

a description of the plan’s claim review procedures and the time limits
applicable to such procedures, including a statement indicating that the
claimant has the right to bring a civil action under ERISA Section 502(a)
following an adverse benefit determination;

identification and description of any specific internal rule, guideline or
protocol that was relied upon in making an adverse benefit determination, or a
statement that a copy of such information will be provided to the claimant free
of charge upon request;

in the case of an adverse benefit determination based on medical necessity or
experimental treatment, notice will either include an explanation of the
scientific or clinical basis for the determination, or a statement that such
explanation will be provided free of charge upon request; and

in the case of an urgent care adverse determination, a description of the
expedited review process.
Appeal of Adverse Benefit Determinations
If a claim is wholly or partially denied, the claimant will have up to 180 days
to make an appeal.
A request for an appeal of an adverse benefit determination involving an urgent
care claim may be submitted orally or in writing. Necessary information and
communication regarding an urgent care claim may be sent to Guardian by
telephone, facsimile or similar expeditious manner. Guardian will conduct a full
and fair review of an appeal which includes providing to claimants the
following:

the opportunity to submit written comments, documents, records and other
information relating to the claim;

the opportunity, upon request and free of charge, for reasonable access to, and
copies of, all documents, records and other information relating to the claim;
and

a review that takes into account all comments, documents, records and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.
In reviewing an appeal, Guardian will:

provide for a review conducted by a named fiduciary who is neither the person
who made the initial adverse determination nor that person’s subordinate;

in deciding an appeal based upon a medical judgment, consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment;

identify medical or vocational experts whose advice was obtained in connection
with an adverse benefit determination; and ensure that a health care
professional engaged for consultation regarding an appeal based upon a medical
judgment shall be neither the person who was consulted in connection with the
adverse benefit determination, nor that person’s subordinate.
Guardian will notify the claimant of its decision regarding review of an appeal
as follows:
Urgent Care Claims. Guardian will notify the claimant of its decision as soon as
possible but not later than 72 hours after receipt of the request for review of
the adverse determination.
Pre-Service Claims. Guardian will notify the claimant of its decision not later
than 30 days after receipt of the request for review of the adverse
determination.

 



--------------------------------------------------------------------------------



 



Post-Service Claims. Guardian will notify the claimant of its decision not later
than 60 days after receipt of the request for review of the adverse
determination.
Alternative Dispute Options
The claimant and the plan may have other voluntary alternative dispute
resolution options, such as mediation. One way to find out what may be available
is to contact the local U.S Department of Labor Office and the State insurance
regulatory agency.
Termination of This Group Plan
Your employer may terminate this group plan at any time by giving us 31 days
advance written notice. This plan will also end if your employer fails to pay a
premium due by the end of this grace period. We may have the option to terminate
this plan if the number of people insured falls below a certain level. When this
plan ends, you may be eligible to continue or convert your insurance coverage.
Your rights upon termination of the plan are explained in this booklet.

 